Case 3:20-cv-02910-L Document 313-1 Filed 09/16/21   Page 1 of 200 PageID 5511



                              Index to Appendix

 Document                                                               Page

 Index to Appendix……………………….……………………….…………………………..…1

 Exhibit A……………………….……………………….……………………...………...……..2

 Exhibit B……………………….……………………….……………………….……….…..112

 Exhibit C…………………………………………………………….……………………….307

 Exhibit D……………………….……………………….………………………………...….310

 Exhibit E……………………….……………………….………………………………...…..333

 Exhibit F……………………….……………………….………………………………...…..337

 Exhibit G……………………….……………………….………………………………........351

 Exhibit H……………………….……………………….…………………………….……...357

 Exhibit I……………………….……………………….…………………………………......371

 Exhibit J……………………….……………………….………………………………...…..373

 Exhibit K……………………………………………………………………………………..377

 Exhibit L……………………………………………………………………………………..402

 Exhibit M…………………………………………………………………………………….419




                                                                            1
Case 3:20-cv-02910-L Document 313-1 Filed 09/16/21   Page 2 of 200 PageID 5512




              Exhibit A




                                                                            2
Case 3:20-cv-02910-L Document 313-1 Filed 09/16/21              Page 3 of 200 PageID 5513




                      DECLARATION OF PATRICIA GOMERSALL
                           PURSUANT TO 28 U.S.C. § 1746

       I, Patricia Gomersall, hereby make the following declaration based upon my personal

knowledge:

                                         I.     Background

       1.     I am a Senior Futures Trading Investigator in the Division of Enforcement

(“Division”) at the Commodity Futures Trading Commission (the “Commission” or “CFTC”) in

Washington, D.C. I have worked in this capacity for the Commission since August 1987. I

graduated from the University of Colorado in May 1980 with a Bachelor of Science degree.

From 1982 through July 1987, I was employed as an Associated Person with E.F. Hutton and

Company in Washington, D.C.

       2.     My responsibilities as a Senior Futures Trading Investigator include the

investigation of registered and unregistered commodity firms, alleged Ponzi schemes,

commodity pools, metals dealers and individuals located throughout the United States, in order

to ensure compliance with and enforcement of the Commodity Exchange Act (“CEA”) and the

rules and regulations promulgated thereunder. Throughout my career with the Commission, I

have routinely analyzed and reviewed thousands of financial documents, including, but not

limited to, bank records, trading account documents and investor documents. I have also

reviewed and analyzed hundreds of internet websites.




                                                                                                 3
Case 3:20-cv-02910-L Document 313-1 Filed 09/16/21                Page 4 of 200 PageID 5514



                                       II.    Records Reviewed

       3.      I reviewed documents and information in the preparation of this declaration from

the following sources: 1

            a. Complaint filed Sept 22, 2020 and all documents attached therein, including:

                   i. Documents produced by Defendant TMTE, Inc., d/b/a Metals.com, Chase

                       Metals, LLC, Chase Metals, Inc., (collectively “Metals”) in twenty-three

                       separate productions, between August 2019 and August 2020, pursuant to

                       a subpoena by the CFTC dated July 25, 2019;

                   ii. Information regarding the establishment and ownership of firms in the

                       name of, and/or controlled by the defendants, including the databases of:

                           1. The California Secretary of State Business website at

                              https://businesssearch.sos.ca.gov for business entity information on

                              TMTE, Inc. d/b/a Metals.com, Barrick Capital, Inc., and Tower

                              Equity, LLC;

                           2. The Wyoming Secretary of State business website at

                              https://wyobiz.wyo.gov/Business/FilingSearch.aspx for business

                              entity information on Metals.com, LLC, Tower Equity, LLC, and

                              Tower Holdings, LLC; and

                           3. The Delaware Division of Corporations website at

                              https://icis.corp.delaware.gov/Ecorp/EntitySearch/NameSearch.asp


1
 The documents that I reviewed for the preparation of this Declaration are extremely
voluminous and therefore not all are attached; most are summarized herein. All documents can
be made available for review upon request. Personal identifying information on documents, such
as account numbers and social-security numbers, have been redacted in accordance with Federal
Rule of Civil Procedure 5.2.




                                                                                                   4
Case 3:20-cv-02910-L Document 313-1 Filed 09/16/21            Page 5 of 200 PageID 5515



                          for business entity information on Barrick Capital, Inc.

              iii. Documents for bank and credit card accounts in the name of, and/or under

                   the control of, the defendants, including documents from:

                      1. One West Bank;

                      2. Bank of America, NA;

                      3. Wells Fargo Bank, NA;

                      4. Opus Bank;

                      5. First Bank;

                      6. JPM Chase Bank; and

                      7. American Express.

         b. Transcripts of:

               i. The depositions of Lucas Asher (“Asher”) on November 5, 2020 and

                   January 29, 2021;

               ii. The deposition of Simon Batashvili (“Batashvili”) on November 4, 2020;

              iii. The Hearing for Contempt on December 4, 2020, and

              iv. Phone call made by Alabama Agent 2 on May 7, 2021 to Portfolio Insider;

         c. Documents produced by the Receiver;

         d. Documents produced Nasdaq;

         e. The website Nasdaq.com;

         f. Declaration of Elizabeth Planer;

         g. Declaration of Jeramiah McWright;

         h. Declaration of Jennifer Hacker;

         i. Documents produced to the Commission by the Alabama Securities




                                                                                            5
Case 3:20-cv-02910-L Document 313-1 Filed 09/16/21                Page 6 of 200 PageID 5516



                Commission, Texas State Securities Board, California Department of Financial

                Protection and Innovation, Georgia Attorney General and other State regulators.



                    III.   Tower Trade, Retirement Insider and Portfolio Insider

       4.      Portfolio Insider has used two trade names or doing business as, Tower Trade and

Retirement Insider, during the course of this fraudulent scheme. These trade names are the same

entity as Portfolio Insider. I discuss each below.

       A. Tower Trade

       5.      Batashvili purchased the domain name towertrade.com on September 20, 2019.

The address listed is 8383 Wilshire Boulevard, Suite 700, Beverly Hills, CA 90211. This domain

name was purchased on December 13, 2018 by Asher, using the same address. Planer Dec. ¶¶

13, 17-21, 32-34.

       6.      In January 2020, Asher reached out to Nasdaq, through a company called

Polygon, to inquire about licensing data feeds. Asher represented that he was the “CEO” of

Tower Trade in the signature block of his email. Asher used the email address

Asher@TowerTrade.com. The address in his signature block was 8383 Wilshire Blvd #700,

Beverly Hills, CA 90211. See Attachment A; DeSimone Dec. ¶11

       7.      Asher and Tower Trade did not finalize any licensing agreements with Nasdaq. A

Nasdaq Representative contacted Asher in April 2020 to see if they were still interested, and

Asher replied they were not. DeSimone Dec ¶12; See Attachment B. According to DeSimone,

no business arrangements occurred at this time. DeSimone Dec ¶11.

       8.      Documents obtained by the Receiver show that on April 27, 2020, Intrinio

invoiced Batashvili at simon@towerequity.com for $123,600. See Attachment Q.




                                                                                                6
Case 3:20-cv-02910-L Document 313-1 Filed 09/16/21                Page 7 of 200 PageID 5517



       9.      A few months later, Asher signed a “Tower Trade Co., LTD Proposal” with

Intrinio on behalf of Tower Trade on July 13, 2020. The proposal was to lock in a price for

Closed End Fund data, and to generate a contract with Intrinio at the locked in price. See

Attachment C.



       B. Retirement Insider

       10.     Defendants purchased the domain name retirementinsider.com on September 21,

2018 and renewed on April 28, 2020. The GoDaddy billing documents lists Batashvili, with the

address 8383 Wilshire Blvd, Suite 412, Beverly Hills, CA 90211. (Planer Dec., ¶¶13-16, 30).

       11.     Asher and Batashvili transitioned the name of the entity to Retirement Insider.

Beginning in February 2020, Retirement Insider hired numerous employees. Among those

persons hired by Retirement Insider were Konstantin Yurchenko (“Yurchenko”) and Jennifer

Hacker (“Hacker”). The letters offering these individuals employment were written on

Retirement Insider letterhead, with the address 8383 Wilshire Blvd, Suite 700, Beverly Hills,

CA. See Attachment D and L.

       12.     As discussed in my previous declaration, attached to the Complaint filed Sept 22,

2020, a Bank of America account *7454 in the name Tower Equity, LLC was opened in

November 2018. Batashvili is listed as the manager of the company. As bank records show, this

account was funded by Metals.com and Barrick Capital customers, in addition to direct customer

deposits by Metals investors.

       13.     Previous to September 22, 2020, Asher and Batashvili used Trinet HR III, Inc,

(“Trinet”) a human resources and payroll accounting firm, for their companies Chase Metals,

Inc., Revo, First American Estate and Trust and Tower Equity, LLC. Bank records show that




                                                                                                 7
Case 3:20-cv-02910-L Document 313-1 Filed 09/16/21                Page 8 of 200 PageID 5518



Asher and Batashvili also used Trinet for Retirement Insider human resource and payroll

accounting purposes.

         14.     On March 17, 2020, $13,637.88 was wired from the Tower Equity account*7454

to Trinet for Retirement Insider, and on March 24, 2020, $27,014.47 was wired from the same

account, also to Trinet for Retirement Insider. See Attachment E. These bank records also show

that between March 20, 2020 and March 26, 2020, $2,200,000 was wired from this account to

the newly opened Wells Fargo account in the name of Tower Equity LLC *4517.

         15.    As discussed in my previous declaration, Wells Fargo account *4517, another

account in the name Tower Equity, LLC was opened in late March 2020. Batashvili was the sole

signatory on this account.

         16.    Between April 20, 2020 and June 30, 2020, 2 six wires totaling $135,506.26 were

wired to Trinet from the Tower Equity account*4517 for Retirement Insider. See Attachment F.

         17.    In total, between March and June 2020, $176,158.41 in customer funds from

Tower Equity were used for payroll for Retirement Insider. Id.

         18.    On February 12, 2020, Asher signed an agreement with a company called Zachs

Investment Research (“Zachs”) to license data files for “equity research, analysis, data and

information” including earnings estimates, growth rates and ETF Holdings (“Exchange Traded

Funds”). Asher signed this contract as the Managing Member of Retirement Insider. See

Attachment G.

         19.    On February 20, 2020, Asher signed an Addendum to the Standard Data License

Agreement with Zachs to license the data feed for Zachs Universe of North American Equities.

Zacks’ “NYSE and AMEX data is at least 20 minutes delayed and its NASDAQ data is at least


2
    The Commission’s records for Wells Fargo account *4517 end with the June 2020 statement.




                                                                                               8
Case 3:20-cv-02910-L Document 313-1 Filed 09/16/21                Page 9 of 200 PageID 5519



15 minutes delayed.” https://www.zacks.com/stocks/equity-research?icid=zacks.com-zacks.com-

nav_tracking-zcom-main_menu_wrapper-equity_research Thus, it is not real-time data feeds.

See Attachment H.

         20.   Asher signed Zacks contract as the CEO of Retirement Insider, LLC. Id.

         21.   On April 25, 2020, Intrinio invoiced Batashvili for $10,300 for Zachs data feeds.

Asher, as the CEO of Tower Trade, emailed Intrinio on May 5, 2020 asking for additional bank

information, copying Batashvili on the email. On May 5, 2020, Intrinio sent a new invoice to

Batashvili for $10,300. See Attachment Q.

         22.   On May 22, 2020, Asher signed another Addendum to the Standard Data License

Agreement with Zachs for additional features to the data feed for Zachs Universe of North

American Equities. This data is delayed as described in Paragraph 17. Asher signed this contract

as the CEO of Retirement Insider, LLC. See Attachment I.

         23.   On August 22, 2020 Intrinio invoiced Lucas Asher, Retirement Insider.com for

Zachs data feeds. See Attachment Q.

         24.   Asher was still using the email address Asher@towertrade.com when he signed a

Contract Agreement with Intrinio, now on behalf of Retirement Insider, on September 2, 2020.

The contract was for “data feeds or applications” for Intrinio data related to ETFs. See

Attachment J.

         25.   The Intrinio and QUODD contractual relationship with Retirement Insider and

Portfolio Insider was memorialized in three contracts executed with Intrinio. Grochmal Dec., ¶¶

10-11:




                                                                                                   9
Case 3:20-cv-02910-L Document 313-1 Filed 09/16/21               Page 10 of 200 PageID 5520



             a. September 2, 2020 executed contract between Intrinio, QUODD, and Retirement

                Insider. The September 2, 2020 contract was signed by Asher on behalf of

                Retirement Insider.

             b. November 11, 2020 executed contract between Intrinio, QUODD, and Portfolio

                Insider. The November 11, 2020 contract was signed by Asher on behalf of

                Portfolio Insider.

             c. January 8, 2021 executed contracts between Intrinio, QUODD, and Portfolio

                Insider. The January 8, 2021 contract was signed by Asher on behalf of Portfolio

                Insider.

       26.     Asher used the email address corporate@portfolioinsider.com which is the same

email that he uses to communicate with Nasdaq and QUODD. DeSimone Dec., ¶6; Grochmal

Dec., ¶6.

       27.     In fact, Asher is using the corporate@portfolioinsider.com email address as of this

writing.

       28.     Intrinio used the contract number 7857 to bill Retirement Insider for licensing

data in July 2020, and continued to bill Retirement Insider through October 2020. Then, in

November 2020, the Intrinio seamlessly changed the name on the contract Portfolio Insider and

kept the same contract number 7857. This is memorialized in an excel spreadsheet produced by

Intrinio to the Receiver and shared with me. See Attachment K.

       29.     On June 16, 2020, Jennifer Hacker (“Hacker”) was hired by Retirement Insider.

See Attachment D. Hacker stated, in a sworn statement obtained by the Receiver Kelly

Crawford, that she was employed by First American Estate and Trust (a company owned by

Batashvili and his brother) but that she was actually the Marketing Director for Retirement




                                                                                                 10
Case 3:20-cv-02910-L Document 313-1 Filed 09/16/21                Page 11 of 200 PageID 5521



Insider. Hacker Dec., ¶2.

         30.   Hacker stated that: “Portfolio Insider was also Retirement Insider. Retirement

Insider existed in beta when I started, but we were in the process of rebranding to Portfolio

Insider. The name Portfolio Insider sounded less restrictive for investors not actively planning

for retirement. Id.

         C. Portfolio Insider

         31.   Batashvili and Asher purchased the domain name portfolioinsider.com from

GoDaddy on July 18, 2020. Both Asher and Batashvili are listed on the GoDaddy records with

the same address: 8383 Wilshire Boulevard, Beverly Hills, CA 90211. Planer Dec., ¶¶ 10-16.

         32.   Portfolio Insider also uses the address: 9465 Wilshire Blvd, Beverly Hills, CA

90212.

         33.   From at least January 4, 2020 through April 1, 2020, Metals.com used the address

9465 Wilshire Blvd, Beverly Hills, CA 90212 on over 300 invoices to customers who purchased

coins directly from Metals.com. Thus, Portfolio Insider and Metals used the same address. See

e.g. Attachment M.

         34.   The transition from Retirement Insider to Portfolio Insider began no later than

July, 2020. Intrinio, a data services company located in Florida, contacted Gary Grochmal

(“Grochmal”) the Vice President of Customer Success of QUODD Financial Services

(“QUODD”) in early September 2020 on behalf of Asher and Retirement Insider. Grochmal is

the primary point of contact for all communications with Asher and manages the relationship

between Asher and QUODD. Grochmal Dec., ¶¶ 1, 4, 7.

         35.   On or about September 9-10, Asher told Grochmal that he was “looking for

financial market data feeds because his company, Retirement Insider, was building a




                                                                                                   11
Case 3:20-cv-02910-L Document 313-1 Filed 09/16/21                 Page 12 of 200 PageID 5522



customizable financial platform to advise retail investors on stock and options trading.”

(Grochmal Dec., ¶ 8). Grochmal went on to explain “Shortly after my discussions with

Retirement Insider began…Asher and Intrinio advised me that the name of the firm had changed

to Portfolio Insider. I was told that Retirement Insider was the same entity as Portfolio Insider,

but was now using a different trade name.” Id.

       36.      On September 25, 2020, Intrinio Representative Megan Dias (“Dias”) contacted

Nasdaq by email and said: “I’m reaching out on behalf of Retirement Insider LLC. My client is

looking to obtain a display license for the Nasdaq Indexes that you provide.” Asher and

Retirement Insider employee Yurchenko are cc’d on the email, as well as Grochmal from

QUODD and Andrew Carpenter (“Carpenter”) from Intrinio. Mr. Yurchenko uses

Konstantin@retirementinsider.com and Asher uses asher@towertrade.com in this

correspondence. See Attachment N.

       37.     In an email dated September 29, 2020 Brandis DeSimone (“DeSimone”) from

Nasdaq asked Dias “do you mind looping in the client from Retirement Insider…” Id. Later that

same day, Carpenter sent an email to DeSimone stating: “This is the client, Portfolio Insider:

https://portfolioinsider.com”. Id.

       38.     When Commission staff asked Grochmal about this name change, he stated:

“Shortly after my discussions with Retirement Insider began, in September 2020, Asher and

Intrinio advised me that the name of the firm had changed to Portfolio Insider. I was told that

Retirement Insider was the same entity as Portfolio Insider, but was now using a different trade

name. This is a common phenomenon with younger tech firms who use various trade names as

they evolve and grow.” Grochmal Sec., ¶ 9.

       39.     DeSimone stated in her sworn declaration: “On September 29, 2020, I was




                                                                                                  12
Case 3:20-cv-02910-L Document 313-1 Filed 09/16/21              Page 13 of 200 PageID 5523



informed by Intrinio that the name of Asher’s company was changed from Retirement Insider to

Portfolio Insider. From my perspective, there was no difference between Retirement Insider and

Portfolio Insider.” DeSimone Dec., ¶ 16.

       40.    From this point on, Asher conducted business as Retirement Portfolio, and used

the email address corporate@portfolioinsider.com. DeSimone Dec., ¶6; Grochmal Dec., ¶6. In

many emails that I reviewed, Asher and Portfolio Insider employees used the tagline “an

investment bank in your pocket.”

       41.    DeSimone stated that she “dealt directly with Lucas Asher…throughout his

relationship with Nasdaq. I am the primary point of contact for all communications and

managing the relationship between Portfolio Insider and Asher and various parts of Nasdaq.

Asher is my and Nasdaq’s primary point of contact with Portfolio Insider. Asher represented to

me that he was in charge and controlled the operations of Portfolio Insider.” DeSimone Dec., ¶¶

3-4.

       42.    DeSimone stated: “Asher and I communicated via email, phone calls and video

calls. Because of the frequency of our communications, I am familiar with his appearance and

voice. I am able to identify him.” DeSimone Dec., ¶ 5.

       43.    Grochmal stated in his sworn declaration that “I have dealt directly with Lucas

Asher (“Asher”) in connection with the providing of data services by QUODD to Asher’s

company Portfolio Insider. I am the primary point of contact for all communications and

managing the relationship between Portfolio Insider and Asher and QUODD.” Grochmal Dec.,

¶ 5.

       44.    Grochmal continued “Mr. Asher represented to me that he was in charge and

controlled the operations of Portfolio Insider. During my interactions with Asher and Andrew




                                                                                                13
Case 3:20-cv-02910-L Document 313-1 Filed 09/16/21                 Page 14 of 200 PageID 5524



Carpenter and Yates Sayers of Intrinio, another data services company, it was represented to me

that Asher was/is the Chief Executive Officer of Retirement Insider and Portfolio Insider.”

Grochmal Dec., ¶ 6.

       45.     On October 22, 2021, Carpenter from Intrinio emailed DeSimone, copying other

persons at QUODD and Intrinio, to inform them “I just got the confirmation from Lucas, CEO at

Portfolio Insider, they want to start integrating the MFQS and GIDs, 15-min delay, immediately.

Can you get them access today and tomorrow so that their dev team can begin work Monday?”

See Attachment O.

       46.     In an email dated December 14, 2020 from DeSimone to Yates Sayers (“Sayers”)

and Carpenter of Intrinio, DeSimone discussed that it was the responsibility of Asher and

Portfolio Insider to report at the end of every month how many real-time data users Portfolio

Insider has. See ATT P.

                                     IV.     Cryptocurrency Fraud

       47.     I reviewed numerous undercovers calls between Portfolio Insider representatives

sales calls with victims. Based on those reviews and my review of documents sent to victims and

videos of the demonstrations that they showed victims, I can testify that:

       48.     Asher, Batashvili, and Portfolio Insider pitched victims on their expertise with

Bitcoin and other virtual currencies and claimed that their platform allows one to track and

capitalize on price movements in Bitcoin.

       49.      They demonstrated and discussed a Bitcoin tab on the platform where Portfolio

Insider claims to track active trades of Bitcoin in real-time, including with real-time charts. Sales

representatives claimed that the Bitcoin tab of the platform is being improved, and they are

adding real time blockchain analytics that will advise when to buy and sell as well as provide




                                                                                                  14
Case 3:20-cv-02910-L Document 313-1 Filed 09/16/21                   Page 15 of 200 PageID 5525



customers with exit strategies.

        50.     They advised victims to buy spot Bitcoin or Ethereum because they are great

investments that will continue to go up for the rest of the year.

        51.     Since April 30, 2021, Nasdaq allowed Portfolio Insider, among others, to

contribute articles to be posted on Nasdaq.com. DeSimone Dec., ¶¶ 34-35. I reviewed have

reviewed the Nasdaq.com “contributor” webpage for Portfolio Insider.

https://www.nasdaq.com/authors/portfolio-insider. This is location on Nasdaq’s website where

all of Portfolio Insider’s articles are posted.

        52.     Asher personally proposed topics and submitted articles on a number of topics;

the vast majority of the articles related to Bitcoin and other virtual currencies. Id. In fact, on

September 15, 2021, I reviewed this Nasdaq website and found that Portfolio Insider has posted

a total of 85 articles. 78 of these articles are about virtual currencies, sometimes referred to as

cryptocurrencies.

        53.     Over the course of this investigation, I instructed the CFTC’s Digital Forensics

team—on multiple occasions—capture and save the https://www.nasdaq.com/authors/portfolio-

insider and the contents therein. The most recent capture occurred on September 15, 2021.

        54.     These articles were a crucial part of Portfolio Insider’s Bitcoin sales pitches to

victims. Portfolio Insider representatives invited potential customers to access the Nasdaq

website and view these articles as proof of Portfolio Insider’s bona fides in virtual currency and

to induce victims to purchase the Portfolio Insider platform.

        55.     In addition to touting these articles, Portfolio Insider would falsely claim that they

were providing virtual currency and blockchain technical advice and support to Nasdaq, rather

than simply submit articles.




                                                                                                      15
Case 3:20-cv-02910-L Document 313-1 Filed 09/16/21                  Page 16 of 200 PageID 5526



       56.         In fact, Nasdaq doesn’t get technical information or advice on blockchain

technology or virtual currencies from Portfolio Insider. Portfolio Insider does not contribute any

information from a data perspective to Nasdaq. DeSimone Dec., ¶ 30.

       57.         These misrepresentations about Portfolio Insider’s relationship with and

contributions to Nasdaq were an integral aspect of Portfolio Insider’s sales pitch to recruit

victims to their commodities and securities fraud by falsely claiming to be experts in virtual

currencies, a burgeoning financial product.


                                         V.     Common Employees

       58.         Pursuant to a subpoena from the Commission on July 25, 2019, Metals 3 produced

a list of their employees. Those records identify the following employees of Metals: Asher,

Batashvili, Walter Vera, Deric Ned, Kyle Sanna, and Dan Halimi, were all employed by Metals

for several years prior to their employment with Portfolio Insider. The chart below shows their

titles and Original Hiring Date as listed by Metals:



                Employee Name                    Business Title           Original Hire Date
             Batashvili, Simon                  Trusted Advisor               12/08/2017
             Asher, Lucas                            CMO                      01/01/2018
             Halimi, Daniel Isaac               Sales Associate               08/08/2018
             Ned, Deric Scott                     VP of Sales                 08/08/2018
             Sanna, Kyle Douglas                Sales Associate               08/08/2018
             Vera, Walter Eduardo                 VP of Sales                 08/09/2018


             VI.        Commingling of Funds between Metals and Retirement Insider and
                                          Portfolio Insider



       3
        Defendants TMTE, Inc., d/b/a Metals.com, Chase Metals, LLC, Chase Metals, Inc., and
Relief Defendant Tower Equity, LLC. (“Tower”) are collectively referred to as “Metals.”




                                                                                                 16
Case 3:20-cv-02910-L Document 313-1 Filed 09/16/21                 Page 17 of 200 PageID 5527



        59.      The evidence in the record shows that substantial commingling of funds occurred

between accounts funded with investor deposits and numerous entities owned or controlled by

Asher and Batashvili, including (but not limited to): Metals, Barrick Capital, Tower Equity LLC,

Tower Holdings LLC, Tower Holdings, Inc., Tower Estates LLC, Administrative Account

Services LLC, First American Estate and Trust LLC and Best New, Inc.

        60.      The evidence in the record shows that these assets were transferred, dissipated, or

diverted by the Defendants without regard for corporate formalities or distinctions.

        61.      Based on my analysis of the records, this comingling of assets was an integral part

of Defendant’s overall scheme.

        62.      Asher and Batashvili controlled a myriad of additional entities (“Affiliated

Entities”) whose identity and assets were uncovered by the Receiver, and are part of the

Receivership Estate. See Third Report of the Receiver, Section F, p. 10 and D.E. #226.

        63.      Retirement Insider is an Affiliated Entity. On March 22, 2021, the Court held:

“[a]ccordingly, the court finds that the following Affiliated Entities were owned or controlled by

one or more of the Defendants and/or Relief Defendant on September 22, 2020 . . . .” D.E.

#230. The Court ordered “It is, therefore, hereby ordered, that the following Affiliated Entities

are included within the definition of “Receivership Defendants” for purposes of identifying the

“Receivership Estate” and are subject to the SRO, [Consent Order], and the [Entities Consent

Order]. . . .” Id.

        64.      As discussed in Paragraphs 10 through 17, above, financial tracing shows

Retirement Insider received $176,158 of victim funds to cover the payroll obligations of

Retirement Insider.

        65.      Financial tracing shows that commingled Metals funds were used to purchase the




                                                                                                  17
Case 3:20-cv-02910-L Document 313-1 Filed 09/16/21                 Page 18 of 200 PageID 5528



Retirement Insider and Portfolio Insider domain names Planer Dec.¶¶16-18, 23-32. As

described in my previously declaration, funds from bank accounts in the names of chase Metals,

Barrick Capital and Tower Equity were used to pay the credit cards used by Asher and Batashvili

for the purchase of the domain names towertrade.com, retirementinsider.com, and

portfolioinsider.com.

        66.     Financial tracing shows that Receivership funds were used to pay at least $28,923

of Intrinio’s fees. Crawford Dec. ¶8, Exhibit F.



                              VII.     Batashvili Uses the Alias Sam Simon

        67.     On September 2, 2021, John Block (“Block”), Chief Investigator for the Colorado

Department of Regulatory Agencies, Division of Securities contacted me regarding an

undercover call Colorado made to Portfolio Insider. Block informed me that the Colorado agent

spoke to a person identified as Sam Simon.

        68.     I believe that Sam Simon is actually Batashvili, because Block sent the me an

audio recording of their call and demonstration. I listened to the voice of Sam Simon in this

audio, and compared it to a known sample of Batashvili’s voice from Batashvili’s video

deposition taken on November 4, 2020. It is my opinion that the voice of Sam Simon matches

that of Batashvili.

                        VIII. Portfolio and Metals Used the Modus Operandi

        69.     Metals ran a sales floor that used so-called “openers,” as the initial salespeople

who solicit investors/customers to buy precious metals. If investors/customers are interested,

they are transferred to a “closer” to finalize the sale.

        70.     Based on my extensive interviews with a former employee and review of the




                                                                                                     18
Case 3:20-cv-02910-L Document 313-1 Filed 09/16/21                 Page 19 of 200 PageID 5529



undercover calls between Portfolio Insider’s sales and State agents, Portfolio used the openers

and closers in the same manner as Metals. This is same modus operandi of a boiler-room for

both Metals and Portfolio Insider.

        71.     The tag line ‘democratize access to the world’s most valuable financial data to

bring transparency to capital markets’ is used in numerous spots on internet and in marketing

materials. In fact, it is used on the Nasdaq.com website cited above and on businesswire.com.

See Exhibit R.

        72.     This fraudulent enterprise began prior to the commencement of the civil

enforcement action and remains ongoing even in the face of the Court’s Orders.

        73.     While actively defrauding elderly victims out of their lifesavings through Metals,

Asher and Batashvili expanded their fraudulent enterprise into what became Portfolio Insider.

        74.      Even as the Court shut down the precious metals fraud, Asher and Simon moved

their resources, transitioned their personnel, and redoubled their efforts to continue their common

scheme.

        75.     These deliberate and repeated violations of the Court’s Orders are still occurring

as of the time of this filing.



        I declare under penalty of perjury that the foregoing is true and correct.

        Executed on September 16, 2021, in Washington, DC.




                                                                                                  19
Case 3:20-cv-02910-L Document 313-1 Filed 09/16/21   Page 20 of 200 PageID 5530




                 Attachment A




                                                                           20
Case 3:20-cv-02910-L Document 313-1 Filed 09/16/21                                                                                                                                          Page 21 of 200 PageID 5531

 From:                 Jessica Savage
 To:                   Michael Taylor
 Subject:              FW: TowerTrade.com Data Feed Request for Nasdaq Canada Data via Polygon.io, LLC
 Date:                 Tuesday, January 7, 2020 12:48:45 PM
 Attachments:          image001.png
                       image002.png
 Importance:           High


 Hi Michael,

 Happy New Year! I hope you are well. We received a request from a company that has never bought any Nasdaq data before, and is interested in receiving Nasdaq Canada. Can you please assist with the onboarding process and making sure they are aware of
 the products and fees? While the request he submitted was valid, even with all the documentation in place we are unable to approve the request as it is since the vendor selected does not distribute the products selected, or any Nasdaq Canada Data.

 Contact: Lucas Asher (asher@towertrade.com)

 Please let me know if you have any questions.

 Best,
 Jessica Savage
 Market Data Services
 Direct: +1 301 978 4657




 From: Lucas Asher <asher@towertrade.com>
 Sent: Tuesday, January 7, 2020 12:39 PM
 To: Jessica Savage <Jessica.Savage@nasdaq.com>
 Cc: Tyler Munyon <TMunyon@towertrade.com>; Reed Kilpatrick <rkilpatrick@towertrade.com>
 Subject: Re: TowerTrade.com Data Feed Request for Nasdaq Canada Data via Polygon.io, LLC

 WARNING - External email; exercise caution.


 Hi Jessica,

 This is a valid request.

 Thank you,


 On Mon, Jan 6, 2020 at 11:58 AM Jessica Savage <Jessica.Savage@nasdaq.com> wrote:
      Hi Lucas,

      Thank you for your request below for Nasdaq Canada Data. Could you please confirm if this request is valid or not? It does not appear that TowerTrade.com is an existing customer for Nasdaq. If you wish to proceed with receiving this data, your firm will
      need to submit an executed Nasdaq Canada Data Agreement, a Nasdaq Non-Display Declaration, and a System Application.

      Additionally, although Polygon.io, LLC is listed as the vendor in the request, they are not a provider for Nasdaq Canada Data, so we are unable to issue approval of the request as is. If you do wish to receive the data below, it will need to be via a vendor that
      distributes Nasdaq Canada Data. Additionally, any request for TMX IP Data Products (CLS and CLSV) will have to be placed directly through TMX first before Nasdaq will issue approval for those products. Please note, there are only a handful of vendors
      that distribute TMX IP data. Please also note, we are only able to issue approval for this data once all of the paperwork is completed.

      If this request is not valid, please let us know so we can remove the request. If you wish to receive this data, please let me know and I will refer you to one of our Sales Reps that can assist with the onboarding process.




      Feel free to reach out if you have any questions.

      Best,
      Jessica Savage
      Market Data Services
      Direct: +1 301 978 4657




      *******************************************
      CONFIDENTIALITY AND PRIVACY NOTICE: This e-mail and any attachments are for the exclusive and confidential use of the intended recipient and may constitute non-public information. Personal data in this email is governed by our Privacy Policy at
      http://business.nasdaq.com/privacy-statement unless explicitly excluded from it; please see the section in the policy entitled “Situations Where This Privacy Policy Does Not Apply” for circumstances where different privacy terms govern emailed personal data. If you received
      this e-mail in error, disclosing, copying, distributing or taking any action in reliance of this e-mail is strictly prohibited and may be unlawful. Instead, please notify us immediately by return e-mail and promptly delete this message and its attachments from your computer
      system. We do not waive any work product or other applicable legal privilege(s) by the transmission of this message.
      *******************************************




 --
 Lucas Asher
 CEO
 M: 310-866-6213
 A: 8383 Wilshire Blvd #700
 Beverly Hills, CA 90211
 W: TowerTrade.com
 E: Asher@TowerTrade.com




                                                                                                                                                                                                                                                                                21
Case 3:20-cv-02910-L Document 313-1 Filed 09/16/21              Page 22 of 200 PageID 5532




                                                                                805 King Farm Blvd, Suite 100
                                                                                Rockville, MD 20850 / USA
                                                                                Nasdaq.com

                    DECLARATION OF CUSTODIAN OF RECORDS
                                 OF NASDAQ
                          PURSUANT TO 28 U.S.C. § 1746

I, Alejandro Aguayo, hereby make the following Declaration based upon my personal
knowledge:

   1. I am a Senior Surveillance Analyst at Nasdaq, and as such, my responsibilities include
      the retrieval of Nasdaq’s corporate records for use in legal and regulatory proceedings. I
      have authority to certify such records.

   2. I am submitting this declaration for use in Commodity Futures Trading Commission et al
      v. TMTE Inc et al., No. 3:20-cv-02910, in the United States District Court for the
      Northern District of Texas and for other regulatory or enforcement purposes.

   3. Pursuant to an access grant with the U.S. Commodity Futures Trading Commission, the
      following records were voluntarily produced. They are:

          a.   Portfolio Insider_00061 - Portfolio Insider_00437
          b.   Portfolio Insider_00438_000001 - Portfolio Insider_00438_000945
          c.   Portfolio Insider_00439_000001 - Portfolio Insider_00439_002207
          d.   Portfolio Insider_00440_000001 - Portfolio Insider_00440_002647
          e.   Portfolio Insider_00441_000001 - Portfolio Insider_00441_159516
          f.   Portfolio Insider_00442_000001 - Portfolio Insider_00442_086273
          g.   Portfolio Insider_00443_000001 - Portfolio Insider_00443_001680
          h.   Portfolio Insider_00444_000001 - Portfolio Insider_00444_006084
          i.   Portfolio Insider_00445_000001 - Portfolio Insider_00445_003198
          j.   Portfolio Insider_00446_000001 - Portfolio Insider_00446_000121
          k.   Metals-Nasdaq-0000000001 - Metals-Nasdaq-0000000022

   4. The copies of the above listed documents that were produced between July 13, 2021, and
      August 28, 2021, constitute business records of Nasdaq that are made and kept in the
      regular course of the Nasdaq’s business. I am familiar with these documents and the
      records procedures of Nasdaq. These documents were made and kept in accordance with
      Nasdaq’s procedures for maintaining its records and were made by personnel of Nasdaq,
      with knowledge, at or near the time of the act, condition, or event to which they pertain
      and were kept in the course of regularly conducted business activities and were made by
      the regularly conducted activity as a regular practice.

   5. I have reviewed the attached records and they are true and accurate copies of the records
      made and maintained by Nasdaq and produced in response to the above-referenced access
      grant.
                                               1

                                                                                                  22
Case 3:20-cv-02910-L Document 313-1 Filed 09/16/21               Page 23 of 200 PageID 5533




      I declare under penalty of perjury that the foregoing is true and correct.




      _________________________________
      Alejandro Aguayo
      Senior Surveillance Analyst


      Executed on: _September 14, 2021____




                                                2

                                                                                       23
Case 3:20-cv-02910-L Document 313-1 Filed 09/16/21   Page 24 of 200 PageID 5534




                 Attachment B




                                                                           24
Case 3:20-cv-02910-L Document 313-1 Filed 09/16/21                   Page 25 of 200 PageID 5535

  From:           Stephen R. Calanni
  To:             Lucas Asher
  Subject:        RE: Nasdaq Data Follow Up
  Date:           Wednesday, April 8, 2020 8:53:08 AM
  Attachments:    ~WRD000.jpg
                  image001.png


 Hi Lucas,

 Sounds good – I will have the data feed request voided.

 Best,

 Stephen Calanni
 Director – Global Information Services



 Direct: +1 312 601 9522
 Cell: +1 312 590 8910
 1 N. Wacker Drive, Suite 3600, Chicago IL

 From: Lucas Asher <asher@towertrade.com>
 Sent: Tuesday, April 7, 2020 7:25 PM
 To: Stephen R. Calanni <Stephen.Calanni@nasdaq.com>
 Subject: Re: Nasdaq Data Follow Up

  WARNING - External email; exercise caution.


 Hi Stephen, I don't believe so. Thank you

 On Mon, Apr 6, 2020 at 6:08 AM Stephen R. Calanni <Stephen.Calanni@nasdaq.com> wrote:

    Hi Guys,

    I hope all is well. I wanted to reach out to see if you still are looking to add this data via
    Polygon?

    Best,

    Stephen Calanni
    Director – Global Information Services



    Direct: +1 312 601 9522
    Cell: +1 312 590 8910
    1 N. Wacker Drive, Suite 3600, Chicago IL

    From: Stephen R. Calanni
    Sent: Wednesday, February 12, 2020 9:45 AM

                                                                                                     25
Case 3:20-cv-02910-L Document 313-1 Filed 09/16/21                  Page 26 of 200 PageID 5536

      To: 'asher@towertrade.com' <asher@towertrade.com>; 'tmunyon@towertrade.com'
      <tmunyon@towertrade.com>
      Subject: Nasdaq Data Follow Up

      Lucas, Tyler,

      I hope this finds you well. I believe my colleague Brandis had previously reached out.

      Nasdaq received an order form on behalf of TowerTrade to access certain Nasdaq data
      products.

      In speaking with Brandis it sounded like this was sent in by the provider listed – Polygon.io.

      Do you have some time this week to quickly touch base? If you have any data needs, the
      path of least resistance to accessing that info would be using Nasdaq’s direct API.

      Best,

      Stephen Calanni
      Director – Global Information Services



      Direct: +1 312 601 9522
      Cell: +1 312 590 8910
      1 N. Wacker Drive, Suite 3600, Chicago IL


       *******************************************
      CONFIDENTIALITY AND PRIVACY NOTICE: This e-mail and any attachments are for
      the exclusive and confidential use of the intended recipient and may constitute non-public
      information. Personal data in this email is governed by our Privacy Policy at
      https://www.nasdaq.com/privacy-statement unless explicitly excluded from it; please see
      the section in the policy entitled “Situations Where This Privacy Policy Does Not Apply”
      for circumstances where different privacy terms govern emailed personal data. If you
      received this e-mail in error, disclosing, copying, distributing or taking any action in
      reliance of this e-mail is strictly prohibited and may be unlawful. Instead, please notify us
      immediately by return e-mail and promptly delete this message and its attachments from
      your computer system. We do not waive any work product or other applicable legal
      privilege(s) by the transmission of this message.
      *******************************************



 --
 Lucas Asher
 CEO
 M: 310-866-6213
 A: 8383 Wilshire Blvd #700
    Beverly Hills, CA 90211
 W: TowerTrade.com



                                                                                                  26
Case 3:20-cv-02910-L Document 313-1 Filed 09/16/21                        Page 27 of 200 PageID 5537

 E: Asher@TowerTrade.com




 Telegram: https://t.me/iameons

 CONFIDENTIAL COMMUNICATION This e-mail and any files transmitted with it are confidential and are
 intended solely for the use of the individual or entity to whom it is addressed. If you are not the intended
 recipient or the person responsible for delivering the e-mail to the intended recipient, be advised that you
 have received this e-mail in error and that any use, dissemination, forwarding, printing, or copying of this
 e-mail and any file attachments is strictly prohibited. If you have received this e-mail in error, please
 immediately notify us by reply e-mail to the sender. You must destroy the original transmission and its
 contents. You will be reimbursed for reasonable costs incurred in notifying us. Information contained
 within this e-mail should not be construed as legal, accounting, tax or investment advice.




                                                                                                           27
Case 3:20-cv-02910-L Document 313-1 Filed 09/16/21   Page 28 of 200 PageID 5538




                 Attachment C




                                                                           28
          Case 3:20-cv-02910-L Document 313-1 Filed 09/16/21      Page 29 of 200 PageID 5539




                                        Tower Trade Co LTD½Proposal
    Prepared for:½                                Prepared by:½

     Lucas½Asher                                  Steele½Barcomb
     Tower Trade Co LTD                           Intrinio
    E½ asher@towertrade.com                       600 1st½Ave N, Suite 203
                                                  St Petersburg, FL 33701
                                                   ½         @intrinio.com


                                                                                        29
#%!"$                                                              #
          Case 3:20-cv-02910-L Document 313-1 Filed 09/16/21           Page 30 of 200 PageID 5540
                                                                                   Proposal created½Jul 13, 2020




     Tower Trade Co LTD PROPOSAL

     Lucas,


    This proposal is an outlined, customized solution based on your specific data requirements and
    use case. This document has been created specifically for you and can be modified to better fit
    your needs upon request. If any changes are requested, or if you have any questions at all,
    please add comments to the right side of this portal which I will be alerted to and review as soon
    as possible.


    This proposal agreement price is valid for 30 days as of Jul 13, 2020.

    Please review part one of this document, titled "PRICING OVERVIEW", to ensure that we have
    everything in order.

    If everything looks good with product fit, please initial at the very bottom of this document. At
    that time, I will generate a contract with final prices to reflect any discounts and include official
    terms and conditions.

    Sincerely,


    --
    Steele Barcomb
    Intrinio
             @intrinio.com




                                                              Intrinio.com | Proposal for½Tower Trade30
                                                                                                      Co LTD½
#%!"$                                                                           #
Case 3:20-cv-02910-L Document 313-1 Filed 09/16/21                       Page 31 of 200 PageID 5541



                       Signature Certificate
                 Document Ref.: FEQHC-YLF9M-BRWMN-GQAYU

    Document signed by:

                     Lucas Asher
                     Verified E-mail:
                     asher@towertrade.com

                     IP: 98.153.204.146      Date: 31 Jul 2020 17:51:16 UTC



                         Document completed by all parties on:
                             31 Jul 2020 17:51:16 UTC
                                          Page 1 of 1




               Signed with PandaDoc.com
               PandaDoc is the document platform that boosts your
               company's revenue by accelerating the way it transacts.




                                                                                            31
Case 3:20-cv-02910-L Document 313-1 Filed 09/16/21   Page 32 of 200 PageID 5542




                 Attachment D




                                                                           32
Case 3:20-cv-02910-L Document 313-1 Filed 09/16/21   Page 33 of 200 PageID 5543




                                                                           33
Case 3:20-cv-02910-L Document 313-1 Filed 09/16/21   Page 34 of 200 PageID 5544




                 Attachment E




                                                                           34
         Case 3:20-cv-02910-L Document 313-1 Filed 09/16/21                            Page 35 of 200 PageID 5545



P.O. Box 15284
Wilmington, DE 19850
                                                                                           Customer service information


                                                                                           Customer service: 1.888.400.9009

                                                                                           bankofamerica.com
  TOWER EQUITY, LLC
                                                                                           Bank of America, N.A.
  321 DALEHURST AVE
                                                                                           P.O. Box 25118
  LOS ANGELES, CA 90024-2511                                                               Tampa, FL 33622-5118




       Please see the Important Messages - Please Read section of your statement for important details that could impact you.




Your Full Analysis Business Checking - Small Business
for March 1, 2020 to March 31, 2020                                                   Account number:                     7454
TOWER EQUITY, LLC

Account summary
Beginning balance on March 1, 2020                               $2,279,448.88    # of deposits/credits: 11
Deposits and other credits                                        1,226,492.29    # of withdrawals/debits: 63
Withdrawals and other debits                                     -3,100,245.50    # of days in cycle: 31
Checks                                                            -153,781.01     Average ledger balance: $1,799,316.98
Service fees                                                             -0.00

Ending balance on March 31, 2020                                 $251,914.66




                                                                                                                           35
PULL: E CYCLE: 67 SPEC: E DELIVERY: E TYPE:   IMAGE: I BC: CA6                                                        Page 1 of 14
       Case 3:20-cv-02910-L Document 313-1 Filed 09/16/21                       Page 36 of 200 PageID 5546
                                                                                    Your checking account
TOWER EQUITY, LLC | Account #         7454 | March 1, 2020 to March 31, 2020




Deposits and other credits
Date        Transaction description                       Customer reference   Bank reference                Amount

03/03/20    ACCOUNT TRANSFER TRSF FROM              6672 2033095720            906803030006346           250,000.00

03/11/20    Counter Credit                                                     813005352792136               700.00

03/12/20    WIRE TYPE:WIRE IN DATE: 200312 TIME:0908 ET                        903703120341851            91,142.63
            TRN:
                                        ORIG:MORTGAGE
            LENDER'S SERVICE ID:9500201182 SND
            BK:WILMINGTON SAVINGS FUND SOCIE
            ID          PMT DET:SELLERS PROCEEDS,
            TOWER EQUITY LLC,5645 EL

03/13/20    Counter Credit                                                     813002652844880              8,910.00
03/16/20    ACCOUNT TRANSFER TRSF FROM              6672 2035551904            906803160006591           100,000.00

03/20/20    Counter Credit                                                     813003452150772              4,850.00

03/24/20    ACCOUNT TRANSFER TRSF FROM              6672 2030711922            906803240006645           500,000.00

03/31/20    Counter Credit                                                     813004152453817           160,889.66

03/31/20    ACCOUNT TRANSFER TRSF FROM              6672 2034432714            906803310010274            60,000.00

03/31/20    ACCOUNT TRANSFER TRSF FROM              6672 2035448690            906803310010273            40,000.00

03/31/20    ACCOUNT TRANSFER TRSF FROM              6672 2030829080            906803310010272            10,000.00

Total deposits and other credits                                                                    $1,226,492.29




                                                                                                       36
                                                                                                   Page 3 of 14
      Case LLC
TOWER EQUITY, 3:20-cv-02910-L
                 | Account #         Document   313-1
                                      7454 | March          Filed
                                                   1, 2020 to March09/16/21
                                                                   31, 2020     Page 37 of 200 PageID 5547


Withdrawals and other debits - continued
Date       Transaction description                        Customer reference   Bank reference                      Amount

03/13/20   CAPITAL ONE    DES:MOBILE PMT                                       902573003975741                 -3,426.45
           ID                6 INDN:BATASHVILISIMON
           CO ID:9279744980 CCD

03/16/20   ACCOUNT TRANSFER TRSF TO              4024     2034732808           906803160006592               -75,000.00

03/16/20   AMERICAN EXPRESS DES:ACH PMT ID:W0234                               902576015408000                 -7,216.09
           INDN:Tower Equity LLC  CO ID:1133133497
           CCD

03/17/20   ACCOUNT TRANSFER TRSF TO              4024     2034850251           906803170006580               -80,000.00

03/17/20   CAPITAL ONE    DES:MOBILE PMT                                       902576026054667                 -4,325.76
           ID:                INDN:BATASHVILISIMON
           CO ID:9279744980 CCD

03/19/20   WIRE TYPE:WIRE OUT DATE:200319 TIME:1208 ET                         903703190445394               -13,637.88
           TRN:                      SERVICE REF:008681
           BNF:TRINET HR III, INC. ID:             BNF
           BK:KEY BANK NATIONAL ASSOCI ID:
           PMT DET:203JB072 0FP90490payroll Retirement
           Insider LLC

03/19/20   AMERICAN EXPRESS DES:ACH PMT       ID:W9234                         902579005383284               -24,168.85
           INDN:Tower Equity LLC  CO ID:
           CCD

03/19/20   AMERICAN EXPRESS DES:ACH PMT       ID:W6778                         902579005383331               -12,032.13
           INDN:Tower Equity LLC  CO ID:
           CCD

03/20/20   WIRE TYPE:WIRE OUT DATE:200320 TIME:1634 ET                         903703200568704                 -2,500.00
           TRN:2020032000568704 SERVICE REF:015561
           BNF:RC CONSTRUCTION ID             BNF
           BK:CITIZENS BANK, NATIONAL ID          PMT
           DET:RPSKNQN38 Serv ices D8 CHANCELER

03/20/20   WIRE TYPE:BOOK OUT DATE:200320 TIME:1637                            903703200570880                 -3,000.00
           ET TRN:                 RELATED
           REF:8DAWS9W4C BNF:
           PRODUCTI ID:             PMT DET:Services
           79th D6

03/20/20   WIRE TYPE:WIRE OUT DATE:200320 TIME:1641 ET                         903703200572667                 -3,000.00
           TRN:                  SERVICE REF:015275
           BNF:                            BNF
           BK:WELLS FARGO BANK, N.A. ID:         PMT
           DET:CXQHBYXJT Other CH ELTON HAM D5

03/20/20   WIRE TYPE:WIRE OUT DATE:200320 TIME:1642 ET                         903703200573398             -500,000.00
           TRN:                  SERVICE REF:015533
           BNF:TOWER EQUITY LLC ID:            BNF
           BK:WELLS FA RGO BANK, NA ID:1         PMT
           DET:203KF4122FAA0S35

03/20/20   WIRE TYPE:WIRE OUT DATE:200320 TIME:1646 ET                         903703200575598                 -3,000.00
           TRN:                  SERVICE REF:015840
           BNF:BOB CLARK ID            BNF BK:PNC
           BANK, NATIO NAL ASSO ID:031000053 PMT
           DET:AD5PUAQV6 Other 19TH D8
                                                                                                   continued on the next page




                                                                                                         37
                                                                                                   Page 6 of 14
       Case 3:20-cv-02910-L Document 313-1 Filed 09/16/21                        Page 38 of 200 PageID 5548
                                                                                     Your checking account
TOWER EQUITY, LLC | Account #         7454 | March 1, 2020 to March 31, 2020




Withdrawals and other debits - continued
Date        Transaction description                        Customer reference   Bank reference                      Amount

03/20/20    WIRE TYPE:WIRE OUT DATE:200320 TIME:1650 ET                         903703200577826                 -1,000.00
            TRN                   SERVICE REF:015730
            BNF:LAWRENCE LOVE ID:        BNF
            BK:PHILADELPHIA FE DERAL CR ID:
            PMT DET:K3N8S9LKN Other BEVE RLY COMP

03/20/20    WIRE TYPE:BOOK OUT DATE:200320 TIME:1657                            903703200582116                 -3,075.00
            ET TRN:                 RELATED
            REF:9ANLD5M9W BNF:SETTING THE STAGE
            PRODUCTI ID:             PMT DET:Services
            LUARA PAY SPARKS 150 ED 92//5 404
            WMMKR1300

03/24/20    WIRE TYPE:WIRE OUT DATE:200324 TIME:1348 ET                         903703240511925               -10,922.09
            TRN                       SERVICE REF:009208
            BNF:TRINET HR III, INC. ID:             BNF
            BK:KEY BANK NATIONAL ASSOCI ID
            PMT DET:                      FBO REVO LLC

03/24/20    WIRE TYPE:WIRE OUT DATE:200324 TIME:1443 ET                         903703240542110               -27,014.47
            TRN:                      SERVICE REF
            BNF:TRINET HR III, INC. ID:            BNF
            BK:KEY BANK NATIONAL ASSOCI ID:041001039
            PMT DET:             0C692V90FBO Retirement
            Insider LLC

03/24/20    CAPITAL ONE    DES:MOBILE PMT                                       902583018577399                 -4,943.79
            ID:                INDN:BATASHVILISIMON
            CO ID:9279744980 CCD

03/25/20    WIRE TYPE:WIRE OUT DATE:200325 TIME:1226 ET                         903703250429276             -750,000.00
            TRN:                  SERVICE REF:008410
            BNF:TOWER EQUITY LLC ID              BNF
            BK:WELLS FA RGO BANK, N.A. ID:121000248 PMT
            DET:203PB2528ILA0O 14

03/26/20    WIRE TYPE:WIRE OUT DATE:200326 TIME:1230 ET                         903703260429669             -950,000.00
            TRN:                  SERVICE REF:008857
            BNF:TOWER EQUITY LLC ID:             BNF
            BK:WELLS FA RGO BANK, N.A. ID:121000248 PMT
            DET:

03/26/20    TRINET     DES:INVOICE    ID:9WP600                                 902586002316415               -15,210.18
            INDN:TOWER EQUITY LLC      CO ID:
            CCD

03/27/20    WIRE TYPE:BOOK OUT DATE:200327 TIME:1637                            903703270595987                 -2,550.00
            ET TRN                  RELATED
            REF:44Q8KLCFA BNF:SETTING THE STAGE
            PRODUCTI ID              PMT DET:Services
            chew repairs
                                                                                                    continued on the next page




                                                                                                          38
                                                                                                    Page 7 of 14
Case 3:20-cv-02910-L Document 313-1 Filed 09/16/21   Page 39 of 200 PageID 5549




                 Attachment F




                                                                           39
Wire Full Transaction Report
  Channel Reference Number (SNDR REF NUM): 0000855112805418                                           Transaction Type (TYP): FTR
                           Original Channel (SRC): FT1                                                             Post Date: 4/21/2020 3:00:57 PM
                            Unique Transaction ID: 2020042100157039                                                     ADV: FED
                                 Debit Amount (AMT): 17038.99                                           Credit Amount (AMT): 17038.99
                                Debit Currency (CUR): USD                                              Credit Currency (CUR): USD
                                Debit Account (DBT):             4517                                   Credit Account (CDT):
                     Debit Value Date (DEBIT VAL): 4/21/2020 12:00:00 AM                      Credit Value Date (CREDIT VAL): 4/21/2020 12:00:00 AM

Wire Transaction Bank Details
Data Type:     DEBIT ADDRESS         CREDIT ADDRESS      BENEFICIARY
Bank ID:
Bank Code:     121042882             121042882
Account ID:                4517      041001039
Bank Name:     TOWER EQUITY,         KEYBANK             TRINET HR III, INC,
               LLC                   NATIONAL
                                     ASSOCIATION
Address:       8383 WILSHIRE         4910 TIEDEMAN       DUBLIN,CA,US
               BLVD STE 700          ROAD MAILCODE
               BEVERLY HILLS,        OH-01-51-0641
               CA 90211-2407         CLEVELAND OH
                                     44144
Details:


                                                         FBO RETIREMENT
                                                         INSIDER LLC
                                                                                                                                                           Case 3:20-cv-02910-L Document 313-1 Filed 09/16/21
                                                                                                                                                           Page 40 of 200 PageID 5550




                                                                               Page 8 of 91                                                           40
Wire Full Transaction Report
  Channel Reference Number (SNDR REF NUM): 0000863126808998                                           Transaction Type (TYP): FTR
                           Original Channel (SRC): FT1                                                             Post Date: 5/5/2020 2:27:01 PM
                            Unique Transaction ID: 2020050500125175                                                     ADV: FED
                                 Debit Amount (AMT): 24237.88                                           Credit Amount (AMT): 24237.88
                                Debit Currency (CUR): USD                                              Credit Currency (CUR): USD
                                Debit Account (DBT):             4517                                   Credit Account (CDT):
                     Debit Value Date (DEBIT VAL): 5/5/2020 12:00:00 AM                       Credit Value Date (CREDIT VAL): 5/5/2020 12:00:00 AM

Wire Transaction Bank Details
Data Type:     DEBIT ADDRESS         CREDIT ADDRESS      BENEFICIARY
Bank ID:
Bank Code:     121042882             121042882
Account ID:                4517      041001039
Bank Name:     TOWER EQUITY,         KEYBANK             TRINET HR III, INC
               LLC                   NATIONAL
                                     ASSOCIATION
Address:       224 CONWAY AVE        4910 TIEDEMAN       DUBLIN ,CA,US
               LOS ANGELES, CA       ROAD MAILCODE
               90024-2602            OH-01-51-0641
                                     CLEVELAND OH
                                     44144
Details:                                                 MEMO FBO
                                                         RETIREMENT
                                                         INSIDER
                                                                                                                                                          Case 3:20-cv-02910-L Document 313-1 Filed 09/16/21
                                                                                                                                                          Page 41 of 200 PageID 5551




                                                                              Page 22 of 91                                                          41
Wire Full Transaction Report
  Channel Reference Number (SNDR REF NUM): 0000863126845209                                           Transaction Type (TYP): FTR
                           Original Channel (SRC): FT1                                                             Post Date: 5/6/2020 11:32:41 AM
                            Unique Transaction ID: 2020050600087253                                                     ADV: FED
                                 Debit Amount (AMT): 24237.88                                           Credit Amount (AMT): 24237.88
                                Debit Currency (CUR): USD                                              Credit Currency (CUR): USD
                                Debit Account (DBT):             4517                                   Credit Account (CDT):
                     Debit Value Date (DEBIT VAL): 5/6/2020 12:00:00 AM                       Credit Value Date (CREDIT VAL): 5/6/2020 12:00:00 AM

Wire Transaction Bank Details
Data Type:     DEBIT ADDRESS         CREDIT ADDRESS      BENEFICIARY
Bank ID:
Bank Code:     121042882             121042882
Account ID:                4517      041001039
Bank Name:     TOWER EQUITY,         KEYBANK             TRINET HR III, INC
               LLC                   NATIONAL
                                     ASSOCIATION
Address:       224 CONWAY AVE        4910 TIEDEMAN       DUBLIN,CA,US
               LOS ANGELES, CA       ROAD MAILCODE
               90024-2602            OH-01-51-0641
                                     CLEVELAND OH
                                     44144
Details:                                                 MEMO FBO
                                                         RETIREMENT
                                                         INSIDER
                                                                                                                                                          Case 3:20-cv-02910-L Document 313-1 Filed 09/16/21
                                                                                                                                                          Page 42 of 200 PageID 5552




                                                                              Page 29 of 91                                                          42
Wire Full Transaction Report
  Channel Reference Number (SNDR REF NUM): 0000609155545490                                           Transaction Type (TYP): FTR
                           Original Channel (SRC): FT1                                                             Post Date: 6/3/2020 1:49:11 PM
                            Unique Transaction ID: 2020060300123325                                                     ADV: FED
                                 Debit Amount (AMT): 21760.08                                           Credit Amount (AMT): 21760.08
                                Debit Currency (CUR): USD                                              Credit Currency (CUR): USD
                                Debit Account (DBT):              4517                                  Credit Account (CDT):
                     Debit Value Date (DEBIT VAL): 6/3/2020 12:00:00 AM                       Credit Value Date (CREDIT VAL): 6/3/2020 12:00:00 AM

Wire Transaction Bank Details
Data Type:     DEBIT ADDRESS         CREDIT ADDRESS      BENEFICIARY
Bank ID:
Bank Code:     121042882             121042882
Account ID:                4517      041001039
Bank Name:     TOWER EQUITY,         KEYBANK             TRINET HR III, INC
               LLC                   NATIONAL
                                     ASSOCIATION
Address:       224 CONWAY AVE        4910 TIEDEMAN       Budin,CA,US
               LOS ANGELES, CA       ROAD MAILCODE
               90024-2602            OH-01-51-0641
                                     CLEVELAND OH
                                     44144
Details:                                                 retirement insider
                                                                                                                                                          Case 3:20-cv-02910-L Document 313-1 Filed 09/16/21
                                                                                                                                                          Page 43 of 200 PageID 5553




                                                                              Page 58 of 91                                                          43
Wire Full Transaction Report
  Channel Reference Number (SNDR REF NUM): 0072994168029191                                           Transaction Type (TYP): FTR
                           Original Channel (SRC): FT1                                                             Post Date: 6/16/2020 1:55:52 PM
                            Unique Transaction ID: 2020061600128447                                                     ADV: FED
                                 Debit Amount (AMT): 24233.02                                           Credit Amount (AMT): 24233.02
                                Debit Currency (CUR): USD                                              Credit Currency (CUR): USD
                                Debit Account (DBT):              4517                                  Credit Account (CDT):
                     Debit Value Date (DEBIT VAL): 6/16/2020 12:00:00 AM                      Credit Value Date (CREDIT VAL): 6/16/2020 12:00:00 AM

Wire Transaction Bank Details
Data Type:     DEBIT ADDRESS         CREDIT ADDRESS      BENEFICIARY
Bank ID:
Bank Code:     121042882             121042882
Account ID:                4517      041001039
Bank Name:     TOWER EQUITY,         KEYBANK             TRINET HR III, INC
               LLC                   NATIONAL
                                     ASSOCIATION
Address:       224 CONWAY AVE        4910 TIEDEMAN       Dublin,CA,US
               LOS ANGELES, CA       ROAD MAILCODE
               90024-2602            OH-01-51-0641
                                     CLEVELAND OH
                                     44144
Details:


                                                         retirement insider
                                                         3956977
                                                                                                                                                           Case 3:20-cv-02910-L Document 313-1 Filed 09/16/21
                                                                                                                                                           Page 44 of 200 PageID 5554




                                                                              Page 70 of 91                                                           44
Wire Full Transaction Report
  Channel Reference Number (SNDR REF NUM): 0006463182141013                                           Transaction Type (TYP): FTR
                           Original Channel (SRC): FT1                                                             Post Date: 6/30/2020 4:26:20 PM
                            Unique Transaction ID: 2020063000309825                                                     ADV: FED
                                 Debit Amount (AMT): 23998.41                                           Credit Amount (AMT): 23998.41
                                Debit Currency (CUR): USD                                              Credit Currency (CUR): USD
                                Debit Account (DBT):             4517                                   Credit Account (CDT):
                     Debit Value Date (DEBIT VAL): 6/30/2020 12:00:00 AM                      Credit Value Date (CREDIT VAL): 6/30/2020 12:00:00 AM

Wire Transaction Bank Details
Data Type:     DEBIT ADDRESS         CREDIT ADDRESS      BENEFICIARY
Bank ID:
Bank Code:     121042882             121042882
Account ID:                4517      041001039
Bank Name:     TOWER EQUITY,         KEYBANK             TRINET HR III, INC
               LLC                   NATIONAL
                                     ASSOCIATION
Address:       224 CONWAY AVE        4910 TIEDEMAN       DUBLIN,CA,US
               LOS ANGELES, CA       ROAD MAILCODE
               90024-2602            OH-01-51-0641
                                     CLEVELAND OH
                                     44144
Details:                                                 MEMO ACCOUNT
                                                         RETIREMENT
                                                         INSIDER 397
                                                         5440
                                                                                                                                                           Case 3:20-cv-02910-L Document 313-1 Filed 09/16/21
                                                                                                                                                           Page 45 of 200 PageID 5555




                                                                              Page 78 of 91                                                           45
Case 3:20-cv-02910-L Document 313-1 Filed 09/16/21   Page 46 of 200 PageID 5556




                 Attachment G




                                                                           46
Case 3:20-cv-02910-L Document 313-1 Filed 09/16/21   Page 47 of 200 PageID 5557




                                                                          47
Case 3:20-cv-02910-L Document 313-1 Filed 09/16/21   Page 48 of 200 PageID 5558




                                                                           48
Case 3:20-cv-02910-L Document 313-1 Filed 09/16/21   Page 49 of 200 PageID 5559




                                                                           49
Case 3:20-cv-02910-L Document 313-1 Filed 09/16/21   Page 50 of 200 PageID 5560




                                                                           50
Case 3:20-cv-02910-L Document 313-1 Filed 09/16/21   Page 51 of 200 PageID 5561




                                                                          51
Case 3:20-cv-02910-L Document 313-1 Filed 09/16/21   Page 52 of 200 PageID 5562




                                                                          52
Case 3:20-cv-02910-L Document 313-1 Filed 09/16/21   Page 53 of 200 PageID 5563




                 Attachment H




                                                                           53
Case 3:20-cv-02910-L Document 313-1 Filed 09/16/21   Page 54 of 200 PageID 5564




                                                                           54
Case 3:20-cv-02910-L Document 313-1 Filed 09/16/21   Page 55 of 200 PageID 5565




                  Attachment I




                                                                           55
Case 3:20-cv-02910-L Document 313-1 Filed 09/16/21   Page 56 of 200 PageID 5566




                                                                           56
Case 3:20-cv-02910-L Document 313-1 Filed 09/16/21   Page 57 of 200 PageID 5567




                                                                           57
Case 3:20-cv-02910-L Document 313-1 Filed 09/16/21   Page 58 of 200 PageID 5568




                  Attachment J




                                                                           58
          Case 3:20-cv-02910-L Document 313-1 Filed 09/16/21      Page 59 of 200 PageID 5569




                     Retirement Insider LLCÍAgreement
     Prepared for:                                Prepared by:Đ
                                                           by:

     Lucas Asher                                  Steele Barcomb
     Retirement Insider LLC                       Intrinio
     300 New Jersey Avenue NW, Suite 900          600 1stĐAve N, Suite 203
     Washington,ĐDCĐ20001                         St Petersburg, FL 33701
     EĐasher@towertrade.com                       EĐsbarcomb@intrinio.com


                                                                                        59
#%!"$                                                           #
          Case 3:20-cv-02910-L Document 313-1 Filed 09/16/21          Page 60 of 200 PageID 5570
                                                                            Contract Agreement |ĐSep 02, 2020




     Lucas,


     Intrinio is pleased to submit the following contract agreement for your review.

     You will find the following enclosed:
      PRICING OVERVIEW
      PRODUCT TERMS
      CONTACT INFORMATION
      SIGNEE ACCEPTANCE
      SERVICE AGREEMENT

     If you agree to the terms of this contract agreement, please sign and date under the "SIGNEE
     ACCEPTANCE" section.


     As always, if any changes are requested, or if you have any questions at all, please comment
     on this digital proposal (on the right). I will be alerted and will review as soon as possible.



     Thanks and looking forward to working with you,



     --
     Steele Barcomb
     Intrinio
     sbarcomb@intrinio.com




                                                                                                       60 LLC
                                                        Intrinio | Services Agreement forĐRetirement Insider
#%!"$                                                                     #
          Case 3:20-cv-02910-L Document 313-1 Filed 09/16/21               Page 61 of 200 PageID 5571
                                                                                 Contract Agreement |ĐSep 02, 2020




     As a customer of Intrinio, you agree to the fair use of your company name or your likeness for
     promotional purposes in marketing materials unless otherwise agreed upon.


     In the event these Product Terms include additional or conflicting terms with respect to the
     redistribution use parameters in the Services Agreement, these Product Terms shall apply and
     supersede the redistribution use parameters in the Services Agreement.

     API Usage Limits
     600 API Calls Min


     The price listed in this contract agreement shallĐcontinue for a period of 1 years (the "Contract
     Agreement Period"), and invoicing shall beĐon an monthlyĐbasis for services renderedĐin the following
     year.

     Intrinio reserves the right to increase the annual price in this contract agreement by a max fiveĐpercent
     (5%)Đyear over year during the Contract Agreement Period. At the end of the Contract Agreement
     Period, an account review will be conducted with your team to drax a new contract agreement at that
     time.


     If your subscription includes historical data, history will be restricted to one (1) year of data until
     payment for the first year has been received. Once payment has been received, full access to your
     subscription will be granted.

     If payment for any billing period has not been received axer sixtyĐ(60) days of invoicing, subscription
     access will be immediately terminated.




                                                                                                            61 LLC
                                                             Intrinio | Services Agreement forĐRetirement Insider
#%!"$                                                                             #
           Case 3:20-cv-02910-L Document 313-1 Filed 09/16/21               Page 62 of 200 PageID 5572
                                                                                  Contract Agreement |ĐSep 02, 2020




     CONTACT INFORMATION

     Per our services agreement, the following firm contacts will be kept on file forĐmarketing and technical
     related questions.ĐĐ


      Marketing and PR Contact:

          Gwen Thompson                                   gwen@portfolioinsider.com

      Đ Đ Đ Đ ĐSame as contract acceptance signee




      Technical Data Delivery Contact:                    Đ

          Konstantine                                     Đkonstantin@retirementinsider.com

      Đ Đ Đ Đ ĐSame as contract acceptance signee




      Billing Information:                                Đ

          Dennis belichenko                               Đaccounting@kotelholdings.com

      Đ Retirement Insider, LLC                           Đ(877) 960-0615

      Đ                                                   Đ




                                                                                                             62 LLC
                                                              Intrinio | Services Agreement forĐRetirement Insider
#%!"$                                                                           #
          Case 3:20-cv-02910-L Document 313-1 Filed 09/16/21             Page 63 of 200 PageID 5573
                                                                               Contract Agreement |ĐSep 02, 2020




     SIGNEE ACCEPTANCE

     By signing below, you hereby agree to the Product Terms, set forth in this ordering document,
     and the Services Agreement following this acceptance. Once signed, we will send an invoice
     for the contract amount to the billing contact.


     Payment is due net 10 days from date of signature.


     Intrinio, Inc. currentlyĐaccepts ACH, Wire Transfer, and Credit CardĐpayment options.Đ
     Please select your preferred payment method:

          ACH (VAT not included. It will be added to the invoiced amount where applicable)


          Wire Transfer (VAT not included. It will be added to the invoiced amount where applicable)

          Credit Card (an additional fee of 2.9% plus $0.30 on top of each transaction will be charged)




      Intrinio, Inc.                                      Retirement Insider LLC
      600 First Avenue North, Suite 203                   300 New Jersey Avenue NW, Suite 900
      Saint Petersburg, Florida 33701                     Washington, DC 20001




      ________________________________________
       ___________________                                ________________________________________
      ___                                                 ___
      Signature                                           Signature




                                                                                                          63 LLC
                                                           Intrinio | Services Agreement forĐRetirement Insider
#%!"$                                                                         #
Case 3:20-cv-02910-L Document 313-1 Filed 09/16/21                      Page 64 of 200 PageID 5574



                       Signature Certificate
                  Document Ref.: WVTE5-NGVPB-CPJZB-N8KPC

    Document signed by:

                     Lucas Asher
                     Verified E-mail:
                     asher@towertrade.com

                     IP: 98.153.204.146     Date: 02 Sep 2020 23:18:30 UTC




                     Rachel Carpenter
                     Verified E-mail:
                     rcarpenter@intrinio.com

                     IP: 35.142.172.192     Date: 03 Sep 2020 02:38:50 UTC



                         Document completed by all parties on:
                             03 Sep 2020 02:38:50 UTC
                                          Page 1 of 1




               Signed with PandaDoc.com
               PandaDoc is the document platform that boosts your
               company's revenue by accelerating the way it transacts.




                                                                                           64
Case 3:20-cv-02910-L Document 313-1 Filed 09/16/21   Page 65 of 200 PageID 5575




                 Attachment K




                                                                           65
                                                                                                                  Contract                              Invoice     Past Due             Applied
Page 66 of 200 PageID 5576




                                                                                                                                                                                                                                          66
                                                        Number          Invoice Type           Entity Name        Number     Date         Due Date       Status      (Days)    Amount    Amount    Balance   Last Emailed   Last Opened
                                                                                                                                                      Future (Not
                                                     INV-13895            Invoice      Portfolio Insider           7857       8/22/2021      9/1/2021 Sent)                0    30,483        -    30,483
                                                     INV-13556            Invoice      Portfolio Insider           7857       7/22/2021      8/1/2021 Paid                 0    30,483    30,483       -         8/4/2021      8/9/2021
                                                                                                                                                      Past Due
                                                                                                                                                      (Payment
                                                     INV-13208            Invoice      Portfolio Insider           7857       6/22/2021      7/2/2021 Failed)             48    29,733        -    29,733       8/11/2021     8/11/2021
                                                     INV-13149            Invoice      Portfolio Insider           7857       5/22/2021      6/1/2021 Paid                 0    29,733    29,733       -         7/8/2021      7/8/2021
                                                     INV-12500            Invoice      Portfolio Insider           7857       4/22/2021      5/2/2021 Paid                 0    32,233    32,233       -        4/22/2021     5/23/2021
                                                     INV-12499            Invoice      Portfolio Insider           7857       3/22/2021      4/1/2021 Paid                 0    32,233    32,233       -        3/22/2021      5/6/2021
                                                     INV-12162            Invoice      Portfolio Insider           7857       2/22/2021      3/4/2021 Paid                 0    29,733    29,733       -        2/22/2021     7/12/2021
                                                     INV-11376            Invoice      Portfolio Insider           7857       1/22/2021      2/1/2021 Paid                 0    25,633    25,633       -        1/22/2021
                                                     INV-10886            Invoice      Portfolio Insider           7857      12/22/2020      1/1/2021 Paid                 0    21,233    21,233       -       12/22/2020
Case 3:20-cv-02910-L Document 313-1 Filed 09/16/21




                                                     INV-10885            Invoice      Portfolio Insider           7857      11/22/2020     12/2/2020 Paid                 0    17,233    17,233       -       12/10/2020      5/6/2021
                                                     INV-10884            Invoice      Retirement Insider          7857      10/22/2020     11/1/2020 Paid                 0    15,433    15,433       -
                                                             26406        Invoice      Retirement Insider          7857       9/22/2020     10/2/2020 Paid                 0    15,433    15,433       -
                                                             25931        Invoice      Retirement Insider          7857       8/22/2020      9/1/2020 Paid                 0    15,433    15,433       -
                                                     INV-11321            Invoice      Retirement Insider          7857       7/22/2020      8/1/2020 Paid                 0    10,850    10,850       -
                                                                 2950     Invoice      Tower Trade - Subsidiary    7954        5/1/2020      5/1/2020 Paid                 0      550        550       -
                                                                 3030     Invoice      Tower Trade - Subsidiary    7954       4/29/2020     4/29/2020 Paid                 0       19         19       -
                                                                 4072     Invoice      Tower Trade - Subsidiary    7954       3/31/2020     3/31/2020 Paid                 0      550        550       -
                                                                 4107     Invoice      Tower Trade - Subsidiary    7954       3/29/2020     3/29/2020 Paid                 0       19         19       -
                                                                 4741     Invoice      Tower Trade - Subsidiary    7954        3/1/2020      3/1/2020 Paid                 0      550        550       -
                                                                 4796     Invoice      Tower Trade - Subsidiary    7954       2/29/2020     2/29/2020 Paid                 0       19         19       -
                                                                 5480     Invoice      Tower Trade - Subsidiary    7954       1/31/2020     1/31/2020 Paid                 0      546        546       -
                                                                 3851     Invoice      Tower Trade - Subsidiary    7954        1/8/2020      1/8/2020 Paid                 0       19         19       -
                                                                 3852     Invoice      Tower Trade - Subsidiary    7954        1/8/2020      1/8/2020 Paid                 0       19         19       -
                                                                 5748     Invoice      Tower Trade - Subsidiary    7954      12/31/2019    12/31/2019 Paid                 0      349        349       -
Case 3:20-cv-02910-L Document 313-1 Filed 09/16/21   Page 67 of 200 PageID 5577




                 Attachment L




                                                                           67
Case 3:20-cv-02910-L Document 313-1 Filed 09/16/21   Page 68 of 200 PageID 5578




                                                                           68
Case 3:20-cv-02910-L Document 313-1 Filed 09/16/21   Page 69 of 200 PageID 5579




                Attachment M




                                                                           69
Case 3:20-cv-02910-L Document 313-1 Filed 09/16/21   Page 70 of 200 PageID 5580




                                                                      70
Case 3:20-cv-02910-L Document 313-1 Filed 09/16/21   Page 71 of 200 PageID 5581




                                                                      71
Case 3:20-cv-02910-L Document 313-1 Filed 09/16/21   Page 72 of 200 PageID 5582




                 Attachment N




                                                                           72
Case 3:20-cv-02910-L Document 313-1 Filed 09/16/21                                    Page 73 of 200 PageID 5583

  From:             Andrew Carpenter
  To:               Brandis DeSimone; Megan Dias
  Cc:               Angie Abernathy;       grochmal@quodd.com; Konstantin Yurchenko
  Subject:          Re: Index License - Retirement Insider
  Date:             Tuesday, September 29, 2020 12:55:44 PM
  Attachments:      image001.jpg
                    image002.png
                    image003.png
                    image004.png
                    image005.png
                    image006.png
                    image007.png


 WARNING - External email; exercise caution.
 Thanks Brandis,

 This is the client, Portfolio Insider:

 https://portfolioinsider.com/

 They are a startup building a browser-based terminal for the non-professional market.

 They want to put your index in a widget that would be visible to their paying customers when
 they are logged in which gives them very good control over who sees the data.

 Intrinio is going to connect them with QUODD who will deliver the data via API to Konstantin,
 CTO of Retirement Insider, so they can build it into their application.

 If you can send over the appropriate agreement and any questions you have for Konstantin I
 can facilitate getting it back to you.


 Keep your powder dry,




 Andrew Carpenter
 Chief Operating Officer
 INTRINIO
 www.intrinio.com

 600 First Avenue North, Suite 203           m: +1 (727) 331-3416
 Saint Petersburg, Florida 33701             e: acarpenter@intrinio.com




 From: Brandis DeSimone <Brandis.DeSimone@nasdaq.com>



                                                                                                            73
Case 3:20-cv-02910-L Document 313-1 Filed 09/16/21                   Page 74 of 200 PageID 5584

 Sent: Tuesday, September 29, 2020 9:07 AM
 To: Megan Dias          @intrinio.com>
 Cc: Andrew Carpenter <acarpenter@intrinio.com>
 Subject: RE: Index License - Retirement Insider

 Thanks both!
 Hi Andrew – this should be pretty quick to get set up. We just need to understand the use of
 the data etc so we can get the proper license in place.
 Thank you!

 Brandis DeSimone
 Nasdaq
 Direct: 212.231.5478
 Mobile: 646.421.4846
 brandis.desimone@nasdaq.com


 From: Megan Dias          @intrinio.com>
 Sent: Tuesday, September 29, 2020 11:05 AM
 To: Brandis DeSimone <Brandis.DeSimone@nasdaq.com>
 Cc: Andrew Carpenter <acarpenter@intrinio.com>
 Subject: RE: Index License - Retirement Insider

  WARNING - External email; exercise caution.
 Hey Brandis,

 Pleasure to e-meet you, just taking the time to loop in Andrew Carpenter as he will be working on this
 and providing more info.

 Thanks,

 Megan

 From: Brandis DeSimone <Brandis.DeSimone@nasdaq.com>
 Sent: Tuesday, September 29, 2020 10:50 AM
 To: Megan Dias          @intrinio.com>
 Subject: RE: Index License - Retirement Insider

 Hi Megan,
 My name is Brandis and I represent Nasdaq’s data business.
 Do you mind looping in the client from Retirement Insider so we can get them set up?
 Thanks!

 Brandis DeSimone
 Nasdaq
 Direct: 212.231.5478


                                                                                                     74
Case 3:20-cv-02910-L Document 313-1 Filed 09/16/21                      Page 75 of 200 PageID 5585

 Mobile: 646.421.4846
 brandis.desimone@nasdaq.com



 From: Megan Dias <        @intrinio.com>
 Sent: 25 September 2020 18:36
 To: Nasdaq Global Information Services - Sales <DataSales@nasdaq.com>
 Cc: Andrew Carpenter <acarpenter@intrinio.com>; Lucas Asher <asher@towertrade.com>;
 Konstantin Yurchenko <konstantin@retirementinsider.com>; Steele Barcomb
            @intrinio.com>; Gary Grochmal <gary.grochmal@quodd.com>
 Subject: Index License - Retirement Insider

  WARNING - External email; exercise caution.
 Hi there,

 I’m reaching out on behalf of Retirement Insider LLC. My client is looking to obtain a display license for
 the Nasdaq Indexes that you provide.

 The delivery will be through QUODD Financial Services.

 Can you let us know the next best steps to get the process started and how much this will be?

 Thank you,

                          Megan Dias                                 @intrinio.com
                          Senior Sales
                                                                www.intrinio.com
                          Wizard
                                                                600 1st Ave. N. #203, St. Petersburg, FL, 33701
                          Sales | Intrinio




 Create Your Own Free Signature                                                                 Chat with me




  *******************************************
 CONFIDENTIALITY AND PRIVACY NOTICE: This e-mail and any attachments are for the exclusive and
 confidential use of the intended recipient and may constitute non-public information. Personal data
 in this email is governed by our Privacy Policy at https://www.nasdaq.com/privacy-statement unless
 explicitly excluded from it; please see the section in the policy entitled “Situations Where This Privacy
 Policy Does Not Apply” for circumstances where different privacy terms govern emailed personal


                                                                                                           75
Case 3:20-cv-02910-L Document 313-1 Filed 09/16/21                     Page 76 of 200 PageID 5586

 data. If you received this e-mail in error, disclosing, copying, distributing or taking any action in
 reliance of this e-mail is strictly prohibited and may be unlawful. Instead, please notify us immediately
 by return e-mail and promptly delete this message and its attachments from your computer system.
 We do not waive any work product or other applicable legal privilege(s) by the transmission of this
 message.
 *******************************************

  *******************************************
 CONFIDENTIALITY AND PRIVACY NOTICE: This e-mail and any attachments are for the
 exclusive and confidential use of the intended recipient and may constitute non-public
 information. Personal data in this email is governed by our Privacy Policy at
 https://www.nasdaq.com/privacy-statement unless explicitly excluded from it; please see the
 section in the policy entitled “Situations Where This Privacy Policy Does Not Apply” for
 circumstances where different privacy terms govern emailed personal data. If you received this
 e-mail in error, disclosing, copying, distributing or taking any action in reliance of this e-mail is
 strictly prohibited and may be unlawful. Instead, please notify us immediately by return e-mail
 and promptly delete this message and its attachments from your computer system. We do not
 waive any work product or other applicable legal privilege(s) by the transmission of this
 message.
 *******************************************




                                                                                                        76
Case 3:20-cv-02910-L Document 313-1 Filed 09/16/21   Page 77 of 200 PageID 5587




                 Attachment O




                                                                           77
To:      Brandis DeSimone[Brandis.DeSimone@nasdaq.com]
Cc:      Flavia Russo       @intrinio.com]; Yates Sayers[         @intrinio.com]; Connor McGrath            @quodd.com];
            Case 3:20-cv-02910-L Document 313-1
Gary Grochmal[gary.grochmal@quodd.com]                       Filed 09/16/21      Page 78 of 200 PageID 5588
From:    Andrew Carpenter[acarpenter@intrinio.com]
Sent:    Thur 10/22/2020 3:20:51 PM (UTC-04:00)
Subject: Re: Nasdaq

WARNING - External email; exercise caution.
Connor,

I just got the confirmation from Lucas, CEO at Portfolio Insider, they want to start integrating the MFQS and GIDs, 15-min
delay, immediately.

Can you get them access today and tomorrow so that their dev team can begin work Monday?

My team and I will coordinate with Brandis on the paper work.


Keep your powder dry,




 Andrew Carpenter
 Chief Operating Officer
 INTRINIO
 www.intrinio.com

 600 First Avenue North, Suite 203   m: +1 (727) 331-3416
 Saint Petersburg, Florida 33701     e: acarpenter@intrinio.com




From: Brandis DeSimone <Brandis.DeSimone@nasdaq.com>
Sent: Thursday, October 22, 2020 10:33 AM
To: Andrew Carpenter <acarpenter@intrinio.com>
Cc: Flavia Russo      @intrinio.com>; Yates Sayers   @intrinio.com>; Connor McGrath                      @quodd.com>;
Gary Grochmal <gary.grochmal@quodd.com>
Subject: RE: Nasdaq

 Okay cool –UTP falls under a different arm of Nasdaq (technically it’s a government entity). I can get you to the right
 folks if you need any help.
 Let me know once you/the client is set with our paperwork and we’ll get this wrapped up.
 Thanks again!

 Brandis DeSimone
 Nasdaq
 Direct: 212.231.5478
 Mobile: 646.421.4846
 brandis.desimone@nasdaq.com

 From: Andrew Carpenter <acarpenter@intrinio.com>
 Sent: Thursday, October 22, 2020 12:25 PM
 To: Brandis DeSimone <Brandis.DeSimone@nasdaq.com>
 Cc: Flavia Russo      @intrinio.com>; Yates Sayers        @intrinio.com>; Connor McGrath <                 78
                                                                                                           @quodd.com>;
 Gary Grochmal <gary.grochmal@quodd.com>
Subject: Re: Nasdaq
           Case 3:20-cv-02910-L Document 313-1 Filed 09/16/21               Page 79 of 200 PageID 5589
WARNING - External email; exercise caution.
No worries Brandis,

They need the UTP as part of the consolidated tape, which they want because it would include large block trades across
exchanges. I will get that paperwork in this week.

Stay tuned...

Keep your powder dry,




Andrew Carpenter
Chief Operating Officer
INTRINIO
www.intrinio.com

600 First Avenue North, Suite 203   m: +1 (727) 331-3416
Saint Petersburg, Florida 33701     e: acarpenter@intrinio.com




From: Brandis DeSimone <Brandis.DeSimone@nasdaq.com>
Sent: Thursday, October 22, 2020 10:10 AM
To: Andrew Carpenter <acarpenter@intrinio.com>
Cc: Flavia Russo <frusso@intrinio.com>; Yates Sayers <ysayers@intrinio.com>; Connor McGrath <connor.mcgrath@quodd.com>;
Gary Grochmal <gary.grochmal@quodd.com>
Subject: RE: Nasdaq

As soon as we get the paperwork back, we can approve within 24 hours and QUODD can turn the data on. Not a
problem. Again, I am required to say that it’s for development only.
Do they need to use delayed UTP and could they use Nasdaq Basic instead (delayed) (this is a data feed of all US listed
equities and ETFs but in one stream versus SIP (CTAA, UTP, CTAB)). If they went with Basic instead for equity pricing, I
could do the same – turn it on immediately. For Basic there is only a $150/mo admin fee from Nasdaq since it’s delayed.

Brandis DeSimone
Nasdaq
Direct: 212.231.5478
Mobile: 646.421.4846
brandis.desimone@nasdaq.com

From: Andrew Carpenter <acarpenter@intrinio.com>
Sent: Thursday, October 22, 2020 12:05 PM
To: Brandis DeSimone <Brandis.DeSimone@nasdaq.com>
Cc: Flavia Russo <frusso@intrinio.com>; Yates Sayers <ysayers@intrinio.com>; Connor McGrath <connor.mcgrath@quodd.com>;
Gary Grochmal <gary.grochmal@quodd.com>
Subject: Re: Nasdaq

WARNING - External email; exercise caution.
Brandis,
                                                                                                         79
I copied the QUODD team so they can see that we are ok to deliver the mutual fund NAVs and GIDS so long as Portfolio
Insider commits
            Caseto3:20-cv-02910-L
                   buying them. That Document
                                     integration 313-1
                                                 grace period
                                                         Filedthrough December
                                                               09/16/21   Page so
                                                                                80we
                                                                                   of can
                                                                                      200navigate
                                                                                           PageID the exchange
                                                                                                    5590
agreements is a HUGE help.

In addition to those datasets, we are in the process of helping them submit their paperwork for NASDAQ's UTP with a 15-
min delay. Do you have the authority to let us give them access to that on an internal basis while that paperwork is in
progress?

Keep your powder dry,




Andrew Carpenter
Chief Operating Officer
INTRINIO
www.intrinio.com

600 First Avenue North, Suite 203   m: +1 (727) 331-3416
Saint Petersburg, Florida 33701     e: acarpenter@intrinio.com




From: Brandis DeSimone <Brandis.DeSimone@nasdaq.com>
Sent: Thursday, October 22, 2020 8:55 AM
To: Andrew Carpenter <acarpenter@intrinio.com>
Cc: Flavia Russo <frusso@intrinio.com>; Yates Sayers <ysayers@intrinio.com>
Subject: RE: Nasdaq

I’m completely comfortable allowing QUODD to have access to the data for Portfolio Insider immediately and not billing
until December. That gives you ~45 days to essentially have the data for free. This is under the mutual understanding
that if the data does get used in production (client facing) before December you’d let me know, because then it’s fee-
liable.

Brandis DeSimone
Nasdaq
Direct: 212.231.5478
Mobile: 646.421.4846
brandis.desimone@nasdaq.com

From: Andrew Carpenter <acarpenter@intrinio.com>
Sent: Thursday, October 22, 2020 10:31 AM
To: Brandis DeSimone <Brandis.DeSimone@nasdaq.com>
Cc: Flavia Russo <frusso@intrinio.com>; Yates Sayers <ysayers@intrinio.com>
Subject: Re: Nasdaq

WARNING - External email; exercise caution.
Thanks Brandis,

I am waiting to hear back from them on when they want this integrated- I'm going to be out next week so I've copied
some of my team. I believe we are going to want to get the paperwork for the mutual funds and indices in place by next
week.

I will know more later today.                                                                          80
Keep your powder dry,
          Case 3:20-cv-02910-L Document 313-1 Filed 09/16/21                     Page 81 of 200 PageID 5591




Andrew Carpenter
Chief Operating Officer
INTRINIO
www.intrinio.com

600 First Avenue North, Suite 203    m: +1 (727) 331-3416
Saint Petersburg, Florida 33701      e: acarpenter@intrinio.com




From: Brandis DeSimone <Brandis.DeSimone@nasdaq.com>
Sent: Thursday, October 22, 2020 6:19 AM
To: Andrew Carpenter <acarpenter@intrinio.com>
Subject: RE: Nasdaq

Hi Andrew,
I’m going to be out of office tomorrow. Is there anything else you need from me today before Monday?
Thanks,
Brandis


Brandis DeSimone
Nasdaq
Direct: 212.231.5478
Mobile: 646.421.4846
brandis.desimone@nasdaq.com

From: Brandis DeSimone
Sent: Monday, October 19, 2020 3:41 PM
To: 'Andrew Carpenter' <acarpenter@intrinio.com>
Subject: Nasdaq

Hi Andrew:
Here are the docs we need filled out for Portfolio Insider.
    1) We require all new data firms to sign our Global Data Agreement. This cannot be edited (the form itself is filed with the
        SEC). It can be signed directly via the link and just needs to be sent back to me.
    2) Data Feed Request (DFR) which is available here. This is essentially an online food menu of products, which does not
        require signature and is done entirely online.
        For the DFR, here are a few tips to help:
         Check “new Nasdaq customer”
         Distributor Name/Firm Name is: Portfolio Insider
         Under “Billing Information” – your US Account# - leave blank
         Under “Data Feed Information”:
                          The Data Provider is: QUODD
                          Leave “Account Number or Datafeed Location with Datafeed Provider” blank unless you happen to know
                             their account # with QUODD
                          Associated System Name: this is whatever they call the system that will be taking in the data (the
                             application name)
                          Start date: Date you fill out the DFR                                                     81
                        Usage: External
                        Timing: Real Time
           Case 3:20-cv-02910-L         Document 313-1 Filed 09/16/21 Page 82 of 200 PageID 5592
                        Source: production
                        Additional Email Addresses: anyone at your firm or at Quodd or Portfolio Insider that should be on our
                           approval email
                        In comments please write: Working with Brandis DeSimone. GIDS delayed; NFN Real Time
                        Skip over Connectivity
                        At Products: Please follow the check boxes:
                               1) US products ->Global Index Data->Global Index Data Service->GIDS Global Index Data Service
                                   2.0
                               2) US products ->Nasdaq Fund Network->NFN/Fata Service->NFN-Data Service
     3) Order Form – attached. I can docusign for you as well if that is easier.

 Best,
 Brandis

 Brandis DeSimone
 Nasdaq
 Direct: 212.231.5478
 Mobile: 646.421.4846
 brandis.desimone@nasdaq.com

  *******************************************
 CONFIDENTIALITY AND PRIVACY NOTICE: This e-mail and any attachments are for the exclusive and confidential
 use of the intended recipient and may constitute non-public information. Personal data in this email is governed by our
 Privacy Policy at https://www.nasdaq.com/privacy-statement unless explicitly excluded from it; please see the section in
 the policy entitled “Situations Where This Privacy Policy Does Not Apply” for circumstances where different privacy
 terms govern emailed personal data. If you received this e-mail in error, disclosing, copying, distributing or taking any
 action in reliance of this e-mail is strictly prohibited and may be unlawful. Instead, please notify us immediately by return
 e-mail and promptly delete this message and its attachments from your computer system. We do not waive any work
 product or other applicable legal privilege(s) by the transmission of this message.
 *******************************************
  *******************************************
 CONFIDENTIALITY AND PRIVACY NOTICE: This e-mail and any attachments are for the exclusive and confidential
 use of the intended recipient and may constitute non-public information. Personal data in this email is governed by our
 Privacy Policy at https://www.nasdaq.com/privacy-statement unless explicitly excluded from it; please see the section in
 the policy entitled “Situations Where This Privacy Policy Does Not Apply” for circumstances where different privacy
 terms govern emailed personal data. If you received this e-mail in error, disclosing, copying, distributing or taking any
 action in reliance of this e-mail is strictly prohibited and may be unlawful. Instead, please notify us immediately by return
 e-mail and promptly delete this message and its attachments from your computer system. We do not waive any work
 product or other applicable legal privilege(s) by the transmission of this message.
 *******************************************
  *******************************************
 CONFIDENTIALITY AND PRIVACY NOTICE: This e-mail and any attachments are for the exclusive and confidential
 use of the intended recipient and may constitute non-public information. Personal data in this email is governed by our
 Privacy Policy at https://www.nasdaq.com/privacy-statement unless explicitly excluded from it; please see the section in
 the policy entitled “Situations Where This Privacy Policy Does Not Apply” for circumstances where different privacy
 terms govern emailed personal data. If you received this e-mail in error, disclosing, copying, distributing or taking any
 action in reliance of this e-mail is strictly prohibited and may be unlawful. Instead, please notify us immediately by return
 e-mail and promptly delete this message and its attachments from your computer system. We do not waive any work
 product or other applicable legal privilege(s) by the transmission of this message.
 *******************************************
  *******************************************
CONFIDENTIALITY AND PRIVACY NOTICE: This e-mail and any attachments are for the exclusive and confidential
use of the intended recipient and may constitute non-public information. Personal data in this email is governed by our
Privacy Policy at https://www.nasdaq.com/privacy-statement unless explicitly excluded from it; please see82    the section in
the policy entitled “Situations Where This Privacy Policy Does Not Apply” for circumstances where different privacy
terms governCase
               emailed  personal data. If Document
                    3:20-cv-02910-L         you received313-1
                                                          this e-mail
                                                                 Filedin09/16/21
                                                                         error, disclosing,
                                                                                      Pagecopying,  distributing
                                                                                            83 of 200   PageIDor  taking any
                                                                                                                 5593
action in reliance of this e-mail is strictly prohibited and may be unlawful. Instead, please notify us immediately by return
e-mail and promptly delete this message and its attachments from your computer system. We do not waive any work
product or other applicable legal privilege(s) by the transmission of this message.
*******************************************




                                                                                                              83
Case 3:20-cv-02910-L Document 313-1 Filed 09/16/21   Page 84 of 200 PageID 5594




                 Attachment P




                                                                           84
To:         Yates Sayers[ysayers@intrinio.com]
Cc:         Andrew Carpenter[acarpenter@intrinio.com]
From:          CaseDeSimone[Brandis.DeSimone@nasdaq.com]
            Brandis  3:20-cv-02910-L Document 313-1              Filed 09/16/21   Page 85 of 200 PageID 5595
Sent:       Tue 12/15/2020 9:00:04 AM (UTC-05:00)
Subject:    RE: Dark Pool Data From Tape?

 Perfect – please let me know if you have any other questions.
 Are they doing okay now with the dark pool stuff? Did Quodd get the fix in yesterday?

 Brandis DeSimone
 Nasdaq
 Direct: 212.231.5478
 Mobile: 646.421.4846
 brandis.desimone@nasdaq.com

 From: Yates Sayers <ysayers@intrinio.com>
 Sent: Monday, December 14, 2020 7:35 PM
 To: Brandis DeSimone <Brandis.DeSimone@nasdaq.com>
 Cc: Andrew Carpenter <acarpenter@intrinio.com>
 Subject: RE: Dark Pool Data From Tape?

 WARNING - External email; exercise caution.
 Thanks Brandis! Incredibly helpful.

 I’ve recommended they use the exact questions on page two of that document you sent over. Looks pretty simple to report every
 month. I’ll help make sure they’re on that going forward.

 Thanks again!

 Yates Sayers
 Vice President, Sales
 Intrinio

 intrinio.com

 600 First Avenue North, Suite 203     m: +1 (727) 475-1295
 Saint Petersburg, Florida 33701       e: ysayers@intrinio.com



 From: Brandis DeSimone <Brandis.DeSimone@nasdaq.com>
 Sent: Monday, December 14, 2020 4:56 PM
 To: Yates Sayers <ysayers@intrinio.com>
 Cc: Andrew Carpenter <acarpenter@intrinio.com>
 Subject: RE: Dark Pool Data From Tape?

 KK – a few things.
    1) We are okay with the use case that you provided below. Please remind Lucas that he is responsible for making
         sure that he reports all clients with real time.
    2) All we need to know from you/Portfolio Insider is the TOTAL # of users for the real time. It’s Portfolio Insider’s
         responsibility to determine who is a pro and who is a non-pro – that’s on them. They could use something like
         page 2 here to build out their click-through when a new user signs up.
    3) At the end of every month, we are going to ask Portfolio Insider to report usage. We need the total number of
         pros, and total number of non-pros in that given month. If a user logs in one time on Jan 5th and sees real time,
         and never logs in again, they still count for January and need to be reported.
             a. Intrinio/Portfolio Insider will report usage via an online web portal called NORA. It’s not set up yet
                because you haven’t been using real time for a full month, but it will look like the snap shot below. The
                client sample below only has professional users. However, Portfolio Insider will have both 85 pros and
             nonpros, so there will be six reports for Portfolio Insider:
                 i. Pro:
           Case 3:20-cv-02910-L       Document 313-1 Filed 09/16/21 Page 86 of 200 PageID 5596
                         1. Nasdaq Basic for NYSE (Tape A) Professional Subscriber Fee – cost is $6.50
                         2. Nasdaq Basic Professional Subscriber Fee – cost is $13
                         3. Nasdaq Basic for NYSE MKT Professional subscriber Fee - cost is $6.50
                         **all three reports should always have the same number, as the feed is stitched together**
                         An example would be if they had 20 professionals, they would report 20 for each above and
                         therefore would be charged $26*20
                ii. Non - Pro:
                         1. Nasdaq Basic for NYSE (Tape A) Non-Professional Subscriber Fee –cost is .25
                         2. Nasdaq Basic Non Professional Subscriber Fee – cost is .50
                         3. Nasdaq Basic for NYSE MKT Non Professional subscriber Fee cost is .25
                         **all three reports should always have the same number, as the feed is stitched together**
                         An example would be if they had 500 non -professionals, they would report 500 for each
                 above and therefore would be charged $1.00*500




This is a lot – I know. But we do not require their information – just the total number.
I’ll let you digest and let me know what you think.

Thanks,
Brandis


Brandis DeSimone
Nasdaq
Direct: 212.231.5478
Mobile: 646.421.4846
brandis.desimone@nasdaq.com

From: Yates Sayers <ysayers@intrinio.com>
Sent: Monday, December 14, 2020 4:39 PM
To: Brandis DeSimone <Brandis.DeSimone@nasdaq.com>
Cc: Andrew Carpenter <acarpenter@intrinio.com>
Subject: RE: Dark Pool Data From Tape?                                                                86
WARNING - External email; exercise caution.
Hi Brandis, Case 3:20-cv-02910-L Document 313-1 Filed 09/16/21                       Page 87 of 200 PageID 5597
I have not. If you don’t mind sending a screenshot or demo account I can just play around with that would be terrific.

Thank you!

Yates Sayers
Vice President, Sales
Intrinio

intrinio.com

600 First Avenue North, Suite 203      m: +1 (727) 475-1295
Saint Petersburg, Florida 33701        e: ysayers@intrinio.com



From: Brandis DeSimone <Brandis.DeSimone@nasdaq.com>
Sent: Monday, December 14, 2020 4:33 PM
To: Yates Sayers <ysayers@intrinio.com>
Cc: Andrew Carpenter <acarpenter@intrinio.com>
Subject: RE: Dark Pool Data From Tape?

Hi Yates,
Have you see a NORA screen yet? If not I can send.
Let me know.
Thanks,
Brandis


Brandis DeSimone
Nasdaq
Direct: 212.231.5478
Mobile: 646.421.4846
brandis.desimone@nasdaq.com

From: Yates Sayers <ysayers@intrinio.com>
Sent: Monday, December 14, 2020 4:10 PM
To: Brandis DeSimone <Brandis.DeSimone@nasdaq.com>
Cc: Andrew Carpenter <acarpenter@intrinio.com>
Subject: RE: Dark Pool Data From Tape?

WARNING - External email; exercise caution.
Thanks Brandis!

If you can let me know too on any specific info they need to report on for each individual user (email, location, name, etc.) I will
coordinate with them. They apparently have 500 users ready to upgrade to real-time, so I want to make sure I have them classify
each correctly, and collect all necessary information for each for reporting purposes.

Thanks again,

Yates Sayers
Vice President, Sales
Intrinio

intrinio.com
                                                                                                                     87
600 First Avenue North, Suite 203      m: +1 (727) 475-1295
Saint Petersburg, Florida 33701        e: ysayers@intrinio.com
               Case 3:20-cv-02910-L Document 313-1 Filed 09/16/21                    Page 88 of 200 PageID 5598

From: Brandis DeSimone <Brandis.DeSimone@nasdaq.com>
Sent: Monday, December 14, 2020 3:36 PM
To: Yates Sayers <ysayers@intrinio.com>
Cc: Andrew Carpenter <acarpenter@intrinio.com>
Subject: RE: Dark Pool Data From Tape?

Hey Yates,
Sorry for the delay – been a surprisingly busy day here.
99% sure this is okay but let me run it by someone to check..back to you shortly.
Thanks!

Brandis DeSimone
Nasdaq
Direct: 212.231.5478
Mobile: 646.421.4846
brandis.desimone@nasdaq.com

From: Yates Sayers <ysayers@intrinio.com>
Sent: Sunday, December 13, 2020 1:50 PM
To: Brandis DeSimone <Brandis.DeSimone@nasdaq.com>
Cc: Andrew Carpenter <acarpenter@intrinio.com>
Subject: RE: Dark Pool Data From Tape?

WARNING - External email; exercise caution.
Hi Brandis,

No need to get back on this today.

Following up on my last email and have another quick question for you.

It sounds like Portfolio Insider would like to take in and store your real-time Nasdaq Basic feed in their own database, and delay it
by 15 minutes on their end. New users would default to see the 15-minute delayed prices, and would have to upgrade their
account to view the true real-time data.

They are currently licensed for “external redistribution”. If they are storing the real-time pricing data in their own database and
manipulating it to create their own 15-minute delayed stream, are there any additional fees associated with doing that? Wasn’t
sure if the internal redistribution fee and/or the derived data fee might apply here.

Thanks for the help,

Yates Sayers
Vice President, Sales
Intrinio

intrinio.com

600 First Avenue North, Suite 203      m: +1 (727) 475-1295
Saint Petersburg, Florida 33701        e: ysayers@intrinio.com



From: Yates Sayers
Sent: Thursday, December 10, 2020 1:45 PM
To: Brandis DeSimone <Brandis.DeSimone@nasdaq.com>                                                                   88
Cc: Andrew Carpenter <acarpenter@intrinio.com>
Subject: RE: Dark Pool Data From Tape?
               Case 3:20-cv-02910-L Document 313-1 Filed 09/16/21                          Page 89 of 200 PageID 5599
Wow I’m so sorry to hear. Praying for Michael and his family. Goes without saying we’ll put that on the backburner.

Thanks for the quick reply on the DFR. I spoke with Lucas, and it sounds like he has 500 customers ready to begin consuming the
real-time data. I want to make sure we nail the user classification and reporting for you. So:

       1. From your previous email: “We have many examples of language for user click-throughs they could offer their
       users at initial sign-up with language if they need help. Therefore the user clicks through some questions and is
       qualified based on the questions and what they disclose.”. Can you please send over one of those examples you
       referenced? He is also accessing S&P and Dow Jones indices from the CME. They require the below language/criteria to
       classify each user. Would using the exact language below work for you as well? Would be great to line these up/knock them
       out in a single signup flow if possible:


14.1 Retail Subscriber Fees apply only where a Subscriber meets the following criteria:
(a) is an individual, natural person;
(b) is not a member, or holder or lessee of any type of membership of any exchange;
(c) is not registered or qualified as a professional trader or investment adviser with any stock, commodities or
futures exchange or contract market, or with any financial regulatory authority; and
(d) is not acting on behalf of an institution that engages in brokerage, banking, investment, or financial
activities.
(e) Use of Information by Subscriber must:
          1) be solely for the Retail Subscriber’s personal or private use;
          2) be limited to managing the Retail Subscriber ’s own assets; and
          3) not be used in connection with the management of any assets of any third party in any capacity.

14.2 Retail Subscriber with Trading Fees apply where in addition to the above, the Retail Subscriber has an
active brokerage/trading account with the Licensee for the Service in which the Information is displayed.

14.3 Licensee must report Devices that qualify for Retail Subscriber with Trading Fees on an aggregated total
Device per month basis. No Subscriber level reporting is required.

14.4 Licensee warrants that those Subscribers reported to S&P DJI as Retail Subscribers meet the conditions of
section 14.1 of this Schedule and Subscribers reported

       2. When they report their users on a monthly basis, is there any specific info/items you need for each user? Like name,
       email, phone number, address, etc.? Want to make sure they begin capturing any and all user level data you require early on.


Thanks again,

Yates Sayers
Vice President, Sales
Intrinio

intrinio.com

600 First Avenue North, Suite 203        m: +1 (727) 475-1295
Saint Petersburg, Florida 33701          e: ysayers@intrinio.com



From: Brandis DeSimone <Brandis.DeSimone@nasdaq.com>
Sent: Thursday, December 10, 2020 1:28 PM
To: Yates Sayers <ysayers@intrinio.com>
Cc: Andrew Carpenter <acarpenter@intrinio.com>
Subject: RE: Dark Pool Data From Tape?

Thanks perfect. I also owe you a response to the deeper partnership email – which I really appreciate, by the way. The
short answer is yes we definitely want to do something. The longer answer is, Michael Markes is having a bit of a family
                                                                                                             89
emergency. Between us, his wife is in the hospital after a relatively serious car accident and he’s offline right now. He
can’t see her because of Covid, which only makes it harder. I just want to make sure we don’t leave him out, in lieu of
what’s all going
            Caseon.
                  3:20-cv-02910-L Document 313-1 Filed 09/16/21 Page 90 of 200 PageID 5600

Thanks again!!

Brandis DeSimone
Nasdaq
Direct: 212.231.5478
Mobile: 646.421.4846
brandis.desimone@nasdaq.com

From: Yates Sayers <ysayers@intrinio.com>
Sent: Thursday, December 10, 2020 1:24 PM
To: Brandis DeSimone <Brandis.DeSimone@nasdaq.com>
Cc: Andrew Carpenter <acarpenter@intrinio.com>
Subject: RE: Dark Pool Data From Tape?

WARNING - External email; exercise caution.
Hi Brandis,

Thanks for these detailed notes. That was incredibly easy.

I just submitted the DFR on PI’s behalf. Let me know if I missed anything/need to redo anything.

Thanks again,

Yates Sayers
Vice President, Sales
Intrinio

intrinio.com

600 First Avenue North, Suite 203       m: +1 (727) 475-1295
Saint Petersburg, Florida 33701         e: ysayers@intrinio.com



From: Brandis DeSimone <Brandis.DeSimone@nasdaq.com>
Sent: Monday, December 7, 2020 1:51 PM
To: Yates Sayers <ysayers@intrinio.com>
Cc: Andrew Carpenter <acarpenter@intrinio.com>
Subject: RE: Dark Pool Data From Tape?

Here is help with the DFR. Takes us about 24 hours to process and then we will send an approval email to everyone that you
include in #4h below.
It’s best to open a new window and keep my notes open as well while filling out the form.

Please click here: http://www.nasdaqtrader.com/Trader.aspx?id=DataFeedAppReqForm

Tips for filling out the DFR:

    1)     Click the circle for “existing Nasdaq Customer”
    2)     Distributor name/firm name is: Portfolio Insider
    3)     Under: Billing Information” – Leave all this blank – we haven’t billed them yet so they don’t have a # yet
    4)     Under: data Feed Information:
                a. Provider is: Quodd
                b. Service Start Data: today
                                                                                                                      90 if you know
                c. Account Number or Datafeed Location with Datafeed Provider: this is their account # with Quodd (only
                  it, otherwise leave blank)
               d. Associate
               Case          System Name: Document
                       3:20-cv-02910-L       Portfolio Insider
                                                           313-1 Filed 09/16/21 Page 91 of 200 PageID 5601
               e. Office ID: leave blank
               f. Datafeed Timing: real time
               g. Datafeed Source Type: Production
               h. Additional Email Addresses: everyone at Portfolio Insider/Quodd/Intrinio that needs to be on the approval. Last
                  time you had: ysayers@intrinio.com; acarpenter@intrinio.com; frusso@intrinio.com;
                    corporate@portfolioinsider.com; gary.grochmal@quodd.com; connor.mcgrath@quodd.com
               i.
              Comments: Already taking Nasdaq Basic with NLS Plus delayed – please move to real time. Brandis DeSimone is
              our contact.
    5) Connectivity Options: leave all blank
    6) Products: click as below:
           a. US products ->US Equities -> Nasdaq Equities ->Nasdaq Basic ->Nasdaq Basic with NLS Plus

That should do it! Please let me know once submitted.

Thanks,
Brandis


Brandis DeSimone
Nasdaq
Direct: 212.231.5478
Mobile: 646.421.4846
brandis.desimone@nasdaq.com

From: Yates Sayers <ysayers@intrinio.com>
Sent: Monday, December 7, 2020 12:44 PM
To: Brandis DeSimone <Brandis.DeSimone@nasdaq.com>
Cc: Andrew Carpenter <acarpenter@intrinio.com>
Subject: RE: Dark Pool Data From Tape?

WARNING - External email; exercise caution.
Just to confirm, the admin fees would be a total of $300/month for accessing both the delayed NB and real-time NB? Or, would
both be in play, making it $450/month in admin fees?

Roger on the NORA requirements. That’s perfect. If you don’t mind sending over instructions for the DFR I can get started on that.

Thanks again,

Yates Sayers
Vice President, Sales
Intrinio

intrinio.com

600 First Avenue North, Suite 203       m: +1 (727) 475-1295
Saint Petersburg, Florida 33701         e: ysayers@intrinio.com



From: Brandis DeSimone <Brandis.DeSimone@nasdaq.com>
Sent: Monday, December 7, 2020 12:26 PM
To: Yates Sayers <ysayers@intrinio.com>
Cc: Andrew Carpenter <acarpenter@intrinio.com>
Subject: RE: Dark Pool Data From Tape?

                                                                                                      91more clearly
The admin fees would change to $300. Basic is comprised of three exchanges: Nasdaq, BX, PSX. To explain
– for the admin fees: It’s $50 per exchange for delayed (so $50 x 3), $100 per exchange for real time (so $100 x 3)
            Case 3:20-cv-02910-L Document 313-1 Filed 09/16/21 Page 92 of 200 PageID 5602
As for NORA reporting for Pro/Non-Pro: we leave it up to PI to do due diligence on their end and, if audited, to present
how they classified their users as a pro or non-pro. We have many examples of language for user click-throughs they
could offer their users at initial sign-up with language if they need help. Therefore the user clicks through some
questions and is qualified based on the questions and what they disclose.


Brandis DeSimone
Nasdaq
Direct: 212.231.5478
Mobile: 646.421.4846
brandis.desimone@nasdaq.com

From: Yates Sayers <ysayers@intrinio.com>
Sent: Monday, December 7, 2020 12:06 PM
To: Brandis DeSimone <Brandis.DeSimone@nasdaq.com>
Cc: Andrew Carpenter <acarpenter@intrinio.com>
Subject: RE: Dark Pool Data From Tape?

WARNING - External email; exercise caution.
Hi Brandis,

Thanks for the detailed reply! Incredibly helpful.

Would that $2,000/month for the real-time NB remove the $150/month admin fee they are currently paying for delayed NB? Or
would they need to continue paying that separate fee for the delayed data as well? They’ll want to continue utilizing both.

For the NORA, they’ll need to report whether an individual is a professional or non-pro. Does that mean that each of their end
users viewing the real-time data will need to complete a specific Nasdaq form to classify/record them? Or do you leave it up to PI
to do due diligence on their end and, if audited, to present how they classified their users as a pro or non-pro? Just want to make
sure these guys are doing it by the books.

Thanks again!

Yates Sayers
Vice President, Sales
Intrinio

intrinio.com

600 First Avenue North, Suite 203      m: +1 (727) 475-1295
Saint Petersburg, Florida 33701        e: ysayers@intrinio.com



From: Brandis DeSimone <Brandis.DeSimone@nasdaq.com>
Sent: Monday, December 7, 2020 9:26 AM
To: Yates Sayers <ysayers@intrinio.com>
Cc: Andrew Carpenter <acarpenter@intrinio.com>
Subject: RE: Dark Pool Data From Tape?

Hi there, morning guys.

    1) Identifying Dark Pool trades: The links that Lucas sent led me to two separate sites that displayed options data,
       but he’s asking about “off exchange equity trading – aka: dark pools”. I’m going to ignore the links, but if he
       wants the options datad, we have it in a product called Smart Options, so let me know.             92
        Assuming
            Case he   wants to read theDocument
                   3:20-cv-02910-L      tape to find313-1
                                                     out theFiled
                                                              location of the trade
                                                                   09/16/21     Page(on93
                                                                                        exchange
                                                                                          of 200 orPageID
                                                                                                    dark pool)
                                                                                                           5603then yes, he
        can get this on Nasdaq Basic – it’s quite simple. Right now he is approved for the delayed feed via Quodd. When
        his engineers are reading the feed, the Exchange Code is D, and there is a Sub Market Center ID to attribute the
        trade report back to TRF Nasdaq or TRF Chicago. Anything with a subcode for “TRF Nasdaq” or “TRF Chicago”
        means that the trade did NOT happen on an exchange and happened in the dark. Happy to talk to his team if
        they need help. As a rule of thumb, about 30-40% of a corporate listing’s trading occurs off-exchange (aka dark
        pool).

    2) Adding Nasdaq Basic in Real Time: This is a common request and something that Lucas and I spoke about. Right
       now, Portfolio Insider is approved for delayed Basic. This means instead of seeing the feed from 930AM-4PM,
       they see the feed with a 15 min lag. They only pay admin fees for this, and they do not need to report users.

        To add Nasdaq Basic real time:
               1) We will need Portfolio Insider to resubmit a DFR asking to now have this in real time. This is very easy
               and I can walk you through how to do this on their behalf over email. It should take you 3 minutes.
               2) Pricing. Nasdaq Basic (the proper name for it is ‘Nasdaq Basic with NLS Plus’) has a fee of $2k/mo for
               external distribution. This is regulated (non-negotiable) and posted here. Portfolio Insider will need to
               make sure they can control these users, meaning they must be able to control access (user name and
               password, I assume), and also count them on a monthly basis. We will set up Portfolio Insider with access
               to a system called NORA where each month, they must report back to us the total # of real time users for
               that month. Professionals are $26/mo, and non-professionals are $1. Please note that if a user gets the
               data 1 time or 500 times a month, they are still liable to pay the monthly fee.
               3) Please note that Basic would replace the idea of using SIP (CTA and UTP) data for your real time users.
               The cost to use SIP would be ~$9k/mo and 3x the cost of the per user fee.

I think that covers it – I’m around all day/week so let me know what else you need.

Thanks!



Brandis DeSimone
Nasdaq
Direct: 212.231.5478
Mobile: 646.421.4846
brandis.desimone@nasdaq.com

From: Yates Sayers <ysayers@intrinio.com>
Sent: Sunday, December 6, 2020 1:29 PM
To: Brandis DeSimone <Brandis.DeSimone@nasdaq.com>
Cc: Andrew Carpenter <acarpenter@intrinio.com>
Subject: FW: Dark Pool Data From Tape?

WARNING - External email; exercise caution.
Hi Brandis,

Hope you’re having a nice weekend!

Do you mind helping me with responses to Lucas’ two questions below?

For 1, I’m planning on asking QUODD as well, but figured I’d check with you to see if you have any recommendations. Any
advice/insight would be much appreciated.
                                                                                                                93
For 2, I think this is pretty straight forward. They’d pay an additional flat fee for real-time access (while maintaining their separate
delayed access)
              Caseand3:20-cv-02910-L
                        each individual viewing  your real-time
                                             Document      313-1dataFiled
                                                                     would09/16/21
                                                                            need to be recorded,
                                                                                         Page 94classified,
                                                                                                    of 200 and   reported
                                                                                                              PageID       to you
                                                                                                                        5604
appropriately.

If you can send over the additional fees, information, and paperwork that Lucas (…we) need to sign for this I can get it rolling.

Thanks again for all the help,

Yates Sayers
Vice President, Sales
Intrinio

intrinio.com

600 First Avenue North, Suite 203       m: +1 (727) 475-1295
Saint Petersburg, Florida 33701         e: ysayers@intrinio.com



From: Corporate Headquarters <corporate@portfolioinsider.com>
Sent: Saturday, December 5, 2020 6:02 PM
To: Yates Sayers <ysayers@intrinio.com>
Cc: Andrew Carpenter <acarpenter@intrinio.com>; Marketing Department <cc@portfolioinsider.com>; Kyle Portfolio Insider
<kd@portfolioinsider.com>; Konstantin Yurchenko <konstantin@portfolioinsider.com>
Subject: Dark Pool Data From Tape?


Yates and Andrew,

I think we are going to launch our new service on Monday with the new UI and data.

I have two outstanding issues that are critical to us adding scale to our long term relationship.

1. Andrew did a lot of research for me on ATS "Dark Pool" data. That led us to our current NASDAQ relationship. I need a summary
of how our developers can read the tape and build an algo for showing ATS/dark pool data.

E.G.
https://www.cheddarflow.com/

https://flowalgo.com/


2. Assuming I want to "turn on" real time NASDAQ data with QUODD for a limited amount of users. What is that process like? I
want to start with the smallest amount of users contractually possible so we can start a sandbox to develop our front end.

Thanks,


--

Asher, Ext 777
--
Portfolio Insider
Corporate@PortfolioInsider.com

Portfolio Insider
(866) 980-2909
support@portfolioinsider.com                                                                                            94
All investment strategies and investments involve risk of loss. Portfolio Insider is not a licensed securities dealer, broker, US investment adviser, or investment bank. Information contained
within this email should not be construed as legal, accounting, tax or investment advice. Any reference to an investment’s past or potential performance is not, and should not be
construed as, a recommendation or as a guarantee of any specific outcome or profit.
                 Case 3:20-cv-02910-L Document 313-1 Filed 09/16/21                                                      Page 95 of 200 PageID 5605
CONFIDENTIAL COMMUNICATION This e-mail and any files transmitted with it are confidential and are intended solely for the use
of the individual or entity to whom it is addressed. If you are not the intended recipient or the person responsible for delivering the e-
mail to the intended recipient, be advised that you have received this e-mail in error and that any use, dissemination, forwarding,
printing, or copying of this e-mail and any file attachments is strictly prohibited. If you have received this e-mail in error, please
immediately notify us by reply e-mail to the sender. You must destroy the original transmission and its contents. You will be
reimbursed for reasonable costs incurred in notifying us. Information contained within this e-mail should not be construed as legal,
accounting, tax or investment advice.




                                                                                                                                                                      95
Case 3:20-cv-02910-L Document 313-1 Filed 09/16/21   Page 96 of 200 PageID 5606




                 Attachment Q




                                                                           96
Case 3:20-cv-02910-L Document 313-1 Filed 09/16/21   Page 97 of 200 PageID 5607




                                                                           97
Case 3:20-cv-02910-L Document 313-1 Filed 09/16/21   Page 98 of 200 PageID 5608




                                                                           98
Case 3:20-cv-02910-L Document 313-1 Filed 09/16/21   Page 99 of 200 PageID 5609




                                                                                  99
Case 3:20-cv-02910-L Document 313-1 Filed 09/16/21   Page 100 of 200 PageID 5610




                                                                                   100
Case 3:20-cv-02910-L Document 313-1 Filed 09/16/21   Page 101 of 200 PageID 5611




                                                                          101
Case 3:20-cv-02910-L Document 313-1 Filed 09/16/21   Page 102 of 200 PageID 5612




                                                                          102
Case 3:20-cv-02910-L Document 313-1 Filed 09/16/21   Page 103 of 200 PageID 5613




                                                                          103
Case 3:20-cv-02910-L Document 313-1 Filed 09/16/21   Page 104 of 200 PageID 5614




                                                                          104
Case 3:20-cv-02910-L Document 313-1 Filed 09/16/21   Page 105 of 200 PageID 5615




                                                                          105
Case 3:20-cv-02910-L Document 313-1 Filed 09/16/21   Page 106 of 200 PageID 5616




                                                                          106
Case 3:20-cv-02910-L Document 313-1 Filed 09/16/21   Page 107 of 200 PageID 5617




                 Attachment R




                                                                          107
Case 3:20-cv-02910-L Document 313-1 Filed 09/16/21       Page 108 of 200 PageID 5618




    NASDAQ Congratulates Portfolio Insider: Among The Fastest
                Growing Fintechs In The U.S.

         Portfolio Insider leverages new language models for deep learning AI.




                                                                                 108
Case 3:20-cv-02910-L Document 313-1 Filed 09/16/21                                 Page 109 of 200 PageID 5619




On Thursday, August 11, 2021, NASDAQ's Times Square New York City LED screen
displayed a congratulatory message to artificial intelligence-powered financial insights
platform Portfolio Insider. (Photo: Business Wire)

August 19, 2021 06:00 AM Eastern Daylight Time

NEW YORK--(BUSINESS WIRE)--NASDAQ congratulated Portfolio Insider on the iconic MarketSite tower’s LED
electronic video display in Times Square as among the fastest-growing Fintech companies in America. The hyper growing
financial analytics company has democratized access to valuable financial data, delivering nearly anyone the same level of
investing insights enjoyed by institutions and hedge funds.


Record Growth This Year.


The pandemic spurred a flood of new retail investors into the stock market, making up nearly 34% of U.S. stocks according
to the Federal Reserve. It created an unprecedented level of demand for financial insights. Portfolio Insider grew revenue
by over 300% in only the first half of this year, hiring over 70 new staff to build out Blockchain Analytics and machine
learning models for financial data. Senior analyst Christopher Koo said, “Accurate data underpins sound decision-making,
and we see virtually no limit to the amount of demand for more powerful algorithms and tools to level the playing field.”


AI Technology To “Make Investing Human.”


Computer programmers used to strenuously translate their intentions into the language of machines. Now, leveraging the
world's largest autoregressive language model, those machines are conversant with the language of humans. Portfolio
Insider believes they can “make investing more human” by developing on one of the most powerful neural networks ever
created. By applying artificial intelligence to areas like unstructured data in financial reports, heuristic search, and a human
                                                                                                                       109
intuitive SQL-like query for fundamental financial data, it enables anyone to build their own Bloomberg terminal for free.
 Case 3:20-cv-02910-L
Portfolio                           Document
           Insider Chief AI Officer Noah         313-1
                                         Mitsuhashi          Filed 09/16/21
                                                    said, “Technology has reachedPage      110 of 200
                                                                                    the evolutionary       PageID
                                                                                                     speed where       5620
                                                                                                                 intense
tasks just years or months ago are now trivial and basic. Technology is growing exponentially, shaping a future where
technology becomes virtually indistinguishable from magic. We contribute to human progress by enabling a fair playing
field for retail investors.”


About The Company.


Portfolio Insider is a fintech analytics company powering the open finance revolution. They contribute to the Fintech
landscape by democratizing access to the world's most valuable financial data and bring transparency to capital markets.
Reaching millions of people each month, they provide on-chain market intelligence and real-time data services for
institutional and retail stakeholders.




Contacts
Noah Mitsuhashi
323-483-4014
content@portfolioinsider.com
PortfolioInsider.com




Tweets by @portfolio_com_


#Hashtags
  #stocks       #stockstobuy         #stonks     #machinelearning         #investing      #personalfinance

  #dividend       #ai     #fintech      #financialfreedom        #defi     #crypto



$Cashtags
  $UNI       $VET       $DOGE          $AAVE       $ETH       $ADA        $XLM         $DOT      $BTC        $BNB

  $LINK



Social Media Profiles

         Portfolio Insider on Facebook


         Portfolio Insider on LinkedIn


         Portfolio Insider on YouTube




                                                                                                                  110
Case 3:20-cv-02910-L Document 313-1 Filed 09/16/21   Page 111 of 200 PageID 5621




                                                                          111
Case 3:20-cv-02910-L Document 313-1 Filed 09/16/21   Page 112 of 200 PageID 5622




               Exhibit B




                                                                          112
Case 3:20-cv-02910-L Document 313-1 Filed 09/16/21   Page 113 of 200 PageID 5623




                                                                          113
Case 3:20-cv-02910-L Document 313-1 Filed 09/16/21   Page 114 of 200 PageID 5624




                                                                          114
Case 3:20-cv-02910-L Document 313-1 Filed 09/16/21   Page 115 of 200 PageID 5625




                                                                          115
Case 3:20-cv-02910-L Document 313-1 Filed 09/16/21   Page 116 of 200 PageID 5626




                                                                          116
Case 3:20-cv-02910-L Document 313-1 Filed 09/16/21   Page 117 of 200 PageID 5627




                                                                          117
Case 3:20-cv-02910-L Document 313-1 Filed 09/16/21   Page 118 of 200 PageID 5628




                                                                          118
Case 3:20-cv-02910-L Document 313-1 Filed 09/16/21   Page 119 of 200 PageID 5629




                                                                          119
Case 3:20-cv-02910-L Document 313-1 Filed 09/16/21   Page 120 of 200 PageID 5630




                                                                          120
Case 3:20-cv-02910-L Document 313-1 Filed 09/16/21   Page 121 of 200 PageID 5631




                                                                          121
Case 3:20-cv-02910-L Document 313-1 Filed 09/16/21   Page 122 of 200 PageID 5632




                                                                          122
Case 3:20-cv-02910-L Document 313-1 Filed 09/16/21   Page 123 of 200 PageID 5633




                                                                          123
Case 3:20-cv-02910-L Document 313-1 Filed 09/16/21   Page 124 of 200 PageID 5634




                                                                          124
Case 3:20-cv-02910-L Document 313-1 Filed 09/16/21   Page 125 of 200 PageID 5635




                                                                          125
Case 3:20-cv-02910-L Document 313-1 Filed 09/16/21   Page 126 of 200 PageID 5636




                                                                          126
Case 3:20-cv-02910-L Document 313-1 Filed 09/16/21   Page 127 of 200 PageID 5637




                                                                          127
Case 3:20-cv-02910-L Document 313-1 Filed 09/16/21   Page 128 of 200 PageID 5638




                                                                          128
Case 3:20-cv-02910-L Document 313-1 Filed 09/16/21   Page 129 of 200 PageID 5639




                                                                          129
Case 3:20-cv-02910-L Document 313-1 Filed 09/16/21   Page 130 of 200 PageID 5640




                                                                          130
Case 3:20-cv-02910-L Document 313-1 Filed 09/16/21   Page 131 of 200 PageID 5641




                                                                          131
Case 3:20-cv-02910-L Document 313-1 Filed 09/16/21   Page 132 of 200 PageID 5642




                                                                          132
Case 3:20-cv-02910-L Document 313-1 Filed 09/16/21   Page 133 of 200 PageID 5643




                                                                          133
Case 3:20-cv-02910-L Document 313-1 Filed 09/16/21   Page 134 of 200 PageID 5644




                                                                          134
Case 3:20-cv-02910-L Document 313-1 Filed 09/16/21   Page 135 of 200 PageID 5645




                                                                          135
Case 3:20-cv-02910-L Document 313-1 Filed 09/16/21   Page 136 of 200 PageID 5646




                                                                          136
Case 3:20-cv-02910-L Document 313-1 Filed 09/16/21   Page 137 of 200 PageID 5647




                                                                          137
Case 3:20-cv-02910-L Document 313-1 Filed 09/16/21   Page 138 of 200 PageID 5648




                                                                          138
Case 3:20-cv-02910-L Document 313-1 Filed 09/16/21   Page 139 of 200 PageID 5649




                                                                          139
Case 3:20-cv-02910-L Document 313-1 Filed 09/16/21   Page 140 of 200 PageID 5650




                                                                          140
Case 3:20-cv-02910-L Document 313-1 Filed 09/16/21   Page 141 of 200 PageID 5651




                                                                          141
Case 3:20-cv-02910-L Document 313-1 Filed 09/16/21   Page 142 of 200 PageID 5652




                                                                          142
Case 3:20-cv-02910-L Document 313-1 Filed 09/16/21   Page 143 of 200 PageID 5653




                                                                          143
Case 3:20-cv-02910-L Document 313-1 Filed 09/16/21   Page 144 of 200 PageID 5654




                                                                          144
Case 3:20-cv-02910-L Document 313-1 Filed 09/16/21   Page 145 of 200 PageID 5655




                                                                          145
Case 3:20-cv-02910-L Document 313-1 Filed 09/16/21   Page 146 of 200 PageID 5656




                                                                          146
Case 3:20-cv-02910-L Document 313-1 Filed 09/16/21   Page 147 of 200 PageID 5657




                                                                          147
Case 3:20-cv-02910-L Document 313-1 Filed 09/16/21   Page 148 of 200 PageID 5658




                                                                          148
Case 3:20-cv-02910-L Document 313-1 Filed 09/16/21   Page 149 of 200 PageID 5659




                                                                          149
Case 3:20-cv-02910-L Document 313-1 Filed 09/16/21   Page 150 of 200 PageID 5660




                                                                          150
Case 3:20-cv-02910-L Document 313-1 Filed 09/16/21   Page 151 of 200 PageID 5661




                                                                          151
Case 3:20-cv-02910-L Document 313-1 Filed 09/16/21   Page 152 of 200 PageID 5662




                                                                          152
Case 3:20-cv-02910-L Document 313-1 Filed 09/16/21   Page 153 of 200 PageID 5663




                                                                          153
Case 3:20-cv-02910-L Document 313-1 Filed 09/16/21   Page 154 of 200 PageID 5664




                                                                          154
Case 3:20-cv-02910-L Document 313-1 Filed 09/16/21   Page 155 of 200 PageID 5665




                                                                          155
Case 3:20-cv-02910-L Document 313-1 Filed 09/16/21   Page 156 of 200 PageID 5666




                                                                          156
Case 3:20-cv-02910-L Document 313-1 Filed 09/16/21   Page 157 of 200 PageID 5667




                                                                          157
Case 3:20-cv-02910-L Document 313-1 Filed 09/16/21   Page 158 of 200 PageID 5668




                                                                          158
Case 3:20-cv-02910-L Document 313-1 Filed 09/16/21   Page 159 of 200 PageID 5669




                                                                          159
Case 3:20-cv-02910-L Document 313-1 Filed 09/16/21   Page 160 of 200 PageID 5670




                                                                          160
Case 3:20-cv-02910-L Document 313-1 Filed 09/16/21   Page 161 of 200 PageID 5671




                                                                          161
Case 3:20-cv-02910-L Document 313-1 Filed 09/16/21   Page 162 of 200 PageID 5672




                                                                          162
Case 3:20-cv-02910-L Document 313-1 Filed 09/16/21   Page 163 of 200 PageID 5673




                                                                          163
Case 3:20-cv-02910-L Document 313-1 Filed 09/16/21   Page 164 of 200 PageID 5674




                                                                          164
Case 3:20-cv-02910-L Document 313-1 Filed 09/16/21   Page 165 of 200 PageID 5675




                                                                          165
Case 3:20-cv-02910-L Document 313-1 Filed 09/16/21   Page 166 of 200 PageID 5676




                                                                          166
Case 3:20-cv-02910-L Document 313-1 Filed 09/16/21   Page 167 of 200 PageID 5677




                                                                          167
Case 3:20-cv-02910-L Document 313-1 Filed 09/16/21   Page 168 of 200 PageID 5678




                                                                          168
Case 3:20-cv-02910-L Document 313-1 Filed 09/16/21   Page 169 of 200 PageID 5679




                                                                          169
Case 3:20-cv-02910-L Document 313-1 Filed 09/16/21   Page 170 of 200 PageID 5680




                             ATTACHMENT A




                                                                          170
Case 3:20-cv-02910-L Document 313-1 Filed 09/16/21   Page 171 of 200 PageID 5681




                                                                          171
Case 3:20-cv-02910-L Document 313-1 Filed 09/16/21   Page 172 of 200 PageID 5682




                             ATTACHMENT B




                                                                          172
Case 3:20-cv-02910-L Document 313-1 Filed 09/16/21   Page 173 of 200 PageID 5683




                                                                          173
Case 3:20-cv-02910-L Document 313-1 Filed 09/16/21   Page 174 of 200 PageID 5684




                             ATTACHMENT C




                                                                          174
Case 3:20-cv-02910-L Document 313-1 Filed 09/16/21   Page 175 of 200 PageID 5685




                                                                          175
Case 3:20-cv-02910-L Document 313-1 Filed 09/16/21   Page 176 of 200 PageID 5686




                                                                          176
Case 3:20-cv-02910-L Document 313-1 Filed 09/16/21   Page 177 of 200 PageID 5687




                                                                          177
Case 3:20-cv-02910-L Document 313-1 Filed 09/16/21   Page 178 of 200 PageID 5688




                                                                          178
Case 3:20-cv-02910-L Document 313-1 Filed 09/16/21   Page 179 of 200 PageID 5689




                             ATTACHMENT D




                                                                          179
Case 3:20-cv-02910-L Document 313-1 Filed 09/16/21   Page 180 of 200 PageID 5690




                                                                          180
Case 3:20-cv-02910-L Document 313-1 Filed 09/16/21   Page 181 of 200 PageID 5691




                             ATTACHMENT E




                                                                          181
Case 3:20-cv-02910-L Document 313-1 Filed 09/16/21   Page 182 of 200 PageID 5692




                                                                          182
Case 3:20-cv-02910-L Document 313-1 Filed 09/16/21   Page 183 of 200 PageID 5693




                             ATTACHMENT F




                                                                          183
Case 3:20-cv-02910-L Document 313-1 Filed 09/16/21   Page 184 of 200 PageID 5694




                                                                          184
Case 3:20-cv-02910-L Document 313-1 Filed 09/16/21   Page 185 of 200 PageID 5695




                            ATTACHMENT G




                                                                          185
Case 3:20-cv-02910-L Document 313-1 Filed 09/16/21   Page 186 of 200 PageID 5696




                                                                          186
Case 3:20-cv-02910-L Document 313-1 Filed 09/16/21   Page 187 of 200 PageID 5697




                            ATTACHMENT H




                                                                          187
Case 3:20-cv-02910-L Document 313-1 Filed 09/16/21   Page 188 of 200 PageID 5698




                                                                          188
Case 3:20-cv-02910-L Document 313-1 Filed 09/16/21   Page 189 of 200 PageID 5699




                             ATTACHMENT I




                                                                          189
Case 3:20-cv-02910-L Document 313-1 Filed 09/16/21   Page 190 of 200 PageID 5700




                                                                          190
Case 3:20-cv-02910-L Document 313-1 Filed 09/16/21   Page 191 of 200 PageID 5701




                                                                          191
Case 3:20-cv-02910-L Document 313-1 Filed 09/16/21   Page 192 of 200 PageID 5702




                             ATTACHMENT J




                                                                          192
Case 3:20-cv-02910-L Document 313-1 Filed 09/16/21   Page 193 of 200 PageID 5703




                                                                          193
Case 3:20-cv-02910-L Document 313-1 Filed 09/16/21   Page 194 of 200 PageID 5704




                            ATTACHMENT K




                                                                          194
Case 3:20-cv-02910-L Document 313-1 Filed 09/16/21   Page 195 of 200 PageID 5705




                                                                          195
Case 3:20-cv-02910-L Document 313-1 Filed 09/16/21   Page 196 of 200 PageID 5706




                                                                          196
Case 3:20-cv-02910-L Document 313-1 Filed 09/16/21   Page 197 of 200 PageID 5707




                                                                          197
Case 3:20-cv-02910-L Document 313-1 Filed 09/16/21   Page 198 of 200 PageID 5708




                                                                          198
Case 3:20-cv-02910-L Document 313-1 Filed 09/16/21   Page 199 of 200 PageID 5709




                             ATTACHMENT L




                                                                          199
Case 3:20-cv-02910-L Document 313-1 Filed 09/16/21   Page 200 of 200 PageID 5710




                                                                          200
